Exhibit 10.2

***Text Omitted and Filed Separately

with the Securities and Exchange Commission

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 24th day of June, 2011, between
ARE-JOHN HOPKINS COURT, LLC, a Delaware limited liability company (“Landlord”),
and VERENIUM CORPORATION, a Delaware corporation (“Tenant”).

 

Building:      3550 John Hopkins Court, San Diego, California Premises:      The
Building, containing approximately 59,199 rentable square feet, as determined by
Landlord, as shown on Exhibit A, exclusive of the Common Building Systems (as
defined in Section 1) located in the basement of the Building. Project:      The
real property on which Building in which the Premises are located, together with
all improvements thereon and appurtenances thereto as described on Exhibit B,
consisting of the Building and the buildings located at 3530 John Hopkins Court
(the “3530 JHC Building”), 3535 General Atomics Court (the “Amenities Building”)
and 3565 General Atomics Court, and all Common Areas of the Project. The
Building and the 3530 JHC Building are sometimes collectively referred to as the
“JHC Buildings.” The Project is being operated as a single project by Landlord,
as the owner of the JHC Buildings (along with the parcels of land associated
with those buildings), and 3535/3565 General Atomics Court, LLC, a Delaware
limited liability company (the “Adjacent Owner”), an affiliate of Landlord, as
the owner of the Amenities Building and 3565 General Atomics Court (along with
the parcels of land associated with those buildings). Base Rent:      $3.25 per
rentable square foot of the Premises per month, subject to adjustment pursuant
to Section 4.

Rentable Area of Premises: 59,199 sq. ft.

Rentable Area of Project: [...***...]

Tenant’s Share of Operating Expenses of Building: 100%

Tenant’s Share of Operating Expenses for the Project: [...***...]

Tenant’s Share of Operating Expenses for the Common Building Systems:
[...***...]

Security Deposit: $3,200,000, subject to reduction as provided for in Section 6
hereof

Target Commencement Date: June 14, 2012; provided, however, that the Target
Commencement Date shall be extended 1 day for each day after June 24, 2011, that
this Lease with a finalized Space Plan (as defined in the Work Letter) is not
mutually executed and delivered by the parties.

Rent Adjustment Percentage: 3%

 

Base Term:      Beginning on the Commencement Date and ending 126 months from
the first day of the first full month after the Commencement Date.

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Permitted Use:      Research and development laboratory, pilot plant for
development and commercialization of enzyme based products (and any other
products resulting from the Tenant’s scientific research and development
activities as permitted in the City of San Diego IP-1-1 zone), related office
and other related uses consistent with the character of the Project and
otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment:   Landlord’s Notice Address: P.O. Box 79840   385 E.
Colorado Boulevard, Suite 299 Baltimore, MD 21279-0840   Pasadena, CA 91101  
Attention: Corporate Secretary Tenant’s Notice Address:   3550 John Hopkins
Court   San Diego, California 92121   Attention: Lease Administrator  

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[X]  EXHIBIT A – PREMISES DESCRIPTION   [X]  EXHIBIT B – DESCRIPTION OF PROJECT
[X]  EXHIBIT C – WORK LETTER   [X]  EXHIBIT D – COMMENCEMENT DATE [X]  EXHIBIT E
– RULES AND REGULATIONS   [X]  EXHIBIT F – REMOVABLE INSTALLATIONS [X]  EXHIBIT
G – SPACE PLAN   [X]  EXHIBIT H – FUNDED EQUIPMENT [X]  EXHIBIT I – SIGNAGE  
[X]  EXHIBIT J – STORAGE AREA

1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord, together with the non-exclusive right to use the
existing mechanical yard enclosure, electrical gear and heating hot water plant,
chiller plant and generator. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” The Common Areas shall, subject to the approval of
applicable Governmental Authorities, include a high end bistro/café (provided
that so long as at least 75% of the rentable square footage of the Project is
leased and occupied, such bistro/café will provide a selection of soup, salad,
cold sandwiches and a grill and otherwise shall be maintained by Landlord as a
common break room), fitness center, spa quality showers and lockers, and a
shared conference facility which shall include a multi-purpose meeting room to
accommodate at least 150 people (collectively, the “Common Amenities”),
comprising approximately 12,310 square feet in the Amenities Building (the
“Amenities Space”). The Common Amenities, as approved by the applicable
Governmental Authorities, shall be available for the non-exclusive use of
tenants of the Project within a reasonable time after the Commencement Date, but
in no event more than 1 year after the Commencement Date. Landlord reserves the
right to modify Common Areas and Amenities Space, provided that (w) such
modifications do not materially adversely affect Tenant’s access to or use of
the Premises for the Permitted Use, (x) if such modifications increase the
square footage of the Common Areas of the Project, such increase shall not
result in an increase in the amount of Base Rent payable by Tenant because the
Rentable Area of the Premises has increased, (y) if such modifications result in
an increase the square footage of the Common Areas of the Project, there shall
not be a material increase in the Project Share of the Operating Expenses of the
Amenities Building, as determined in accordance with Section 5 below) as a
result of any decrease in the rentable area of any other building of the Project
pursuant to such an expansion of the Common Areas, and (z) the Common Amenities
(subject to reasonable modifications by Landlord which do not materially
diminish the level of amenities provided) are provided subject to the terms of
this Lease throughout the Term.

As between the JHC Buildings only, (i) that portion of the basement of the
Building in which the chillers and related chiller equipment serving the
air-conditioning systems of both of the JHC Buildings are located (along with
such chillers and equipment, the “Common Basement Equipment”) shall be part of
the Common Areas and the Common Area improvements, and the Common Basement
Equipment together with the generator, the heating hot water related equipment
in the mechanical yard and the

 

2



--------------------------------------------------------------------------------

chilled water related equipment in the mechanical yard serving the JHC Buildings
are collectively referred to herein as the “Common Building Systems”), and
(ii) the cost of maintenance, repairs and replacement of the Common Building
Systems shall be treated as Operating Expenses among the JHC Buildings only (the
“Common Building Systems Operating Expenses”).

2. Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with Landlord’s Work Substantially Completed (“Delivery” or
“Deliver”). If Landlord fails to timely Deliver the Premises, Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable except as provided herein. If Landlord does not
Deliver the Premises within 180 days of the Target Commencement Date (as
extended for Force Majeure delays and Tenant Delays), this Lease may be
terminated by Tenant by written notice to Landlord, and if so terminated by
Tenant: (a) the Security Deposit, or any balance thereof (i.e., after deducting
therefrom all amounts to which Landlord is entitled under the provisions of this
Lease), and all prepaid Base Rent, shall be returned to Tenant, and (b) neither
Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease, except with respect to provisions which expressly survive
termination of this Lease. As used herein, the terms “Landlord’s Work,” “Tenant
Delays” and “Substantially Completed” shall have the meanings set forth for such
terms in the Work Letter. If Tenant does not elect to void this Lease within 5
business days of the lapse of such 180 day period (as extended for Force Majeure
delays and Tenant Delays), such right to void this Lease shall be waived and
this Lease shall remain in full force and effect.

If Landlord fails to Deliver any portion of the Premises (other the pilot plant
portion of the Premises) to Tenant within 45 days of the Target Commencement
Date (as such date may be extended for Force Majeure and Tenant Delays, the
“Outside Date”), Tenant shall be entitled, starting on the Commencement Date, to
occupy the Premises, without the obligation to pay Base Rent, 1 days for each
day following the Outside Date until the Premises are Delivered to Tenant (“Free
Base Rent Period”); provided, however, that if Landlord fails to Deliver the
entire Premises by September 1, 2012 (as such date may be extended for Force
Majeure and Tenant Delays, the “Further Outside Date”), Tenant shall be
entitled, starting on the expiration of the Free Base Rent Period, to occupy the
Premises, without the obligation to pay Base Rent, 2 days for each day following
the Further Outside Date until the Premises are Delivered to Tenant.

The “Commencement Date” shall be the earlier of (i) the date Landlord Delivers
the Premises to Tenant or (ii) the date Landlord could have Delivered the
Premises but for Tenant Delays; provided, however, in no event shall the
Commencement Date occur prior to April 1, 2012. Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Commencement Date, and
the expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder. The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease and any
Extension Terms which Tenant may elect pursuant to Section 40 hereof.

Except as expressly set forth in this Lease (and the Work Letter): (i) Tenant
shall accept the Premises in their condition as of the Commencement Date with
Landlord’s Work Substantially Complete as provided for in the Work Letter;
(ii) Landlord shall have no liability for any defects in the Premises; and
(iii) Tenant’s taking possession of the Premises shall be conclusive evidence
that Tenant accepts the Premises and that the Premises were in good condition at
the time possession was taken. Any occupancy of the Premises by Tenant before
the Commencement Date shall be subject to all of the terms and conditions of
this Lease, including the obligation to pay Base Rent and Operating Expenses.

Prior to the Commencement Date, Landlord shall cause a qualified third party
consultant reasonably acceptable to Tenant (the “Mechanical Consultant”) to
(i) perform operational testing and evaluation of the condition of all major
mechanical equipment servicing the Building (including, without limitation, the
back-up emergency generator), and (ii) prepare a written report of the results
of such observation and testing (the “Mechanical Assessment”). If the Mechanical
Consultant recommends

 

3



--------------------------------------------------------------------------------

replacement of any of the chiller, cooling tower, emergency back-up generator
and/or heating hot water boiler (or if replacement of such equipment is
otherwise deemed to be required as hereinafter provided), Landlord shall replace
such items at Landlord’s sole cost (and not as an Operating Expense) on or
before the Commencement Date as part of the conditions of Delivery. For the
period of 12 months after the Commencement Date, Landlord shall, at its sole
cost and expense (which shall not constitute an Operating Expense), be
responsible for the replacement of the chillers, cooling tower, generator and
heating hot water boilers serving the Premises if such equipment fails and
Landlord and Tenant mutually agree that such equipment requires replacement,
unless such replacement was caused by the negligence or willful misconduct of
Tenant or a Tenant Party (as defined below), in which case Tenant shall pay the
cost to replace such item. In the event Landlord and Tenant disagree as to
whether replacement is required, Landlord will cause the Mechanical Consultant
to inspect the relevant equipment and issue his or her recommendation as to
whether such equipment is in need of replacement. For purposes of this
paragraph, equipment will be deemed to require replacement when such equipment
if repaired rather than replaced, would suffer a material decrease in
performance or would require consistent repairs to maintain functionality.

Tenant agrees and acknowledges that, except as expressly set forth in this Lease
and the Work Letter, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use.
This Lease along with all of the exhibits attached hereto constitutes the
complete agreement of Landlord and Tenant with respect to the subject matter
hereof and supersedes any and all prior representations, inducements, promises,
agreements, understandings and negotiations which are not contained herein.

3. Rent.

(a) Base Rent. The first full calendar month’s Base Rent shall be due and
payable to Landlord at least 10 days prior to the Commencement Date. Tenant
shall pay Landlord the difference between the prepaid Base Rent and the Fixed
Monthly Rent (as hereinafter defined) payable for the first month of the Term
within 30 days following receipt of Landlord’s invoice for Fixed Monthly Rent
first payable under this Lease (the “FMR Invoice”). The term “Fixed Monthly
Rent” shall mean the aggregate monthly installments of Adjusted Base Rent (as
defined in Section 4 below) and Equipment Rent (if any). On or before the first
day of each calendar month of the Term following Tenant’s receipt of the FMR
Invoice, Tenant shall pay to Landlord in advance, without demand, abatement
(except as expressly permitted in this Lease), deduction or set-off, monthly
installments of Fixed Monthly Rent, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing. Payments of Fixed Monthly Rent for any fractional calendar
month shall be prorated. The obligation of Tenant to pay Fixed Monthly Rent and
other sums to Landlord and the obligations of Landlord under this Lease
(excluding the payment of the allowance amounts on which the TI Rent and the
Equipment Rent are based) are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any Fixed Monthly Rent (as
defined in Section 5) due hereunder except for any abatement as may be expressly
provided in this Lease (and except for Tenant’s right to prepay the Equipment
Rent as provided in Section 4 below).

Notwithstanding anything to the contrary contained herein, so long as no Default
has occurred or is continuing under this Lease, Tenant shall not be required to
pay Base Rent as a component of Fixed Monthly Rent for the Premises for the
period commencing on the first day of the 7th full month of the Base Term
through the expiration of the 16th month of the Base Term (“Base Rent Abatement
Period”), and Fixed Monthly Rent shall be adjusted accordingly during such
period to provide for the payment of TI Rent and Equipment Rent only. Tenant
shall resume paying full Base Rent on the first day of 17th month of the Term.
Tenant shall continue to pay all TI Rent, Equipment Rent and Additional Rent due
under this Lease during the Base Rent Abatement Period.

 

4



--------------------------------------------------------------------------------

(b) Additional Rent. In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”): (i) Tenant’s Share of “Operating
Expenses” (as defined in Section 5) of the Building, the Project and the Common
Building Systems, respectively, and (ii) any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.

4. Base Rent Adjustments.

(a) Annual Adjustments. Base Rent (together with the TI Rent only, sometimes
herein referred to as the “Adjusted Base Rent”) shall be increased on each
annual anniversary of the first day of the first full month during the Term of
this Lease (each an “Adjustment Date”) by multiplying the Adjusted Base Rent
payable immediately before such Adjustment Date by the Rent Adjustment
Percentage and adding the resulting amount to the Adjusted Base Rent payable
immediately before such Adjustment Date. Adjusted Base Rent, as so adjusted,
shall thereafter be due as provided herein. Adjusted Base Rent adjustments for
any fractional calendar month shall be prorated.

(b) Additional TI Allowance. In addition to the Tenant Improvement Allowance (as
defined in the Work Letter), Landlord shall, subject to the terms of the Work
Letter, make available to Tenant an additional tenant improvement allowance
(“Additional TI Allowance”) for the construction of the Tenant Improvements of
up to [...***...]. In addition to Base Rent, and as part of the Fixed Monthly
Rent, Tenant shall pay the amount necessary to fully amortize the portion of the
Additional TI Allowance actually funded by Landlord, if any, in equal monthly
payments with interest at a rate of 9% per annum over the Base Term (“TI Rent”).
The Additional TI Allowance shall only be available for use by Tenant as part of
the construction of the Tenant Improvements, and Tenant shall have no right
thereafter to use any undisbursed portion thereof.

(c) R&D Lab, Automation Lab & Pilot Plant Allowance. In addition to the Tenant
Improvement Allowance and the Additional TI Allowance, Landlord shall make
available to Tenant an allowance of up to [...***...] (“Equipment Allowance”) to
fund [...***...] of the total cost of Tenant’s R&D, Automations and pilot plant
equipment, all as more particularly described on Exhibit H (“Funded Equipment”).
In addition to Adjusted Base Rent and as part of the Fixed Monthly Rent, Tenant
shall pay the amount necessary to fully amortize the portion of the Equipment
Allowance actually funded by Landlord, if any, in equal monthly payments with
interest at a rate of 9% per annum over the Base Term (“Equipment Rent”);
provided, however, that Tenant shall have the right to prepay the outstanding
amount of the Equipment Allowance in full (and to terminate Tenant’s Equipment
Rent payments, so that Fixed Monthly Rent payments shall be reduced accordingly)
at any time during the Base Term upon at least 120 days’ written notice to
Landlord. Tenant shall notify Landlord of the total cost of the Funded Equipment
and that portion of the Equipment Allowance Tenant has elected to receive from
Landlord (not to exceed [...***...] of the total cost of the Funded Equipment)
on or before 30 days after Tenant’s receipt of the Budget (as provided for in
Section 5(a) of the Work Letter). That portion of the Equipment Allowance
requested by Tenant shall be added to the TI Fund to be payable as required for
Tenant to order such Funded Equipment to be delivered to the Building for
incorporation into the Tenant Improvements, and for any remaining payments due
upon delivery of the Funded Equipment to the Premises. The Equipment Allowance
shall only be available for use by Tenant to fund [...***...] of the cost of the
Funded Equipment, and Tenant shall have no right to use any undisbursed portion
thereof which has not been funded on or before the date which is 90 days after
the Commencement Date (except to the extent that any Funded Equipment was timely
ordered and has not yet been received at the Premises by such date, in which
case that portion of the Equipment Allowance payable upon delivery of such
undelivered equipment shall remain available for such purpose until such
equipment is received at the Premises). The Funded Equipment shall be subject to
the terms of Section 42 of this Lease. In the event Tenant finances or
refinances the Funded Equipment from a source other than the Equipment
Allowance, Tenant shall have the right to grant security interests in the Funded
Equipment in accordance with Section 15 of this Lease; provided, however, that
for so long as Landlord has a Security Interest (as hereinafter defined) in the
Funded Equipment, Tenant may not grant any other party any security or other
interest (albeit junior to Landlord’s interest) in any Funded Equipment.

***Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

5. Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. During each month of the Term, on the same date that Base
Rent is due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate. Payments for any fractional calendar month shall
be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord that
are (i) specific to the Building and which do not relate to the Common Areas,
the Common Amenities or the Common Building Systems (the “Building Operating
Expenses”), (ii) specific to the Common Areas of the Project (including, without
limitation, the Project Share (as hereinafter defined) of the Operating Expenses
of the Amenities Building including, without limitation, the Common Amenities),
and which are not otherwise specific to any other building of the Project (the
“Project Operating Expenses”), and (iii) specific to the Common Building Systems
Operating Expenses. The “Project Share” of the Operating Expenses of the
Amenities Building shall mean the Operating Expenses of the Amenities Building
(determined in the same manner as the Building Operating Expenses) multiplied by
a fraction which has as its numerator the usable square footage of the Amenities
Space in the Amenities Building, and as its denominator the usable square
footage of the Amenities Building. The Operating Expenses shall include, without
duplication, (i) as a component of Building Operating Expenses, Taxes (as
defined in Section 9) on the Building and the parcel of land on which the
Building is located, and as a component of Operating Expenses of the Amenities
Building, Taxes on the Amenities Building and on the parcel of land on which the
Amenities Building is located (with the understanding that each building of the
Project shall be responsible for its own Taxes, except for the Amenities
Building and the parcel of land on which the Amenities Building is located,
where the each tenant of the Project shall pay its pro rata share of the Project
Share of such Taxes as part of the Project Operating Expenses), (ii) commencing
on the first anniversary of the Commencement Date, capital repairs and
improvements amortized over the lesser of 10 years and the useful life of such
capital items, and (iii) the costs of Landlord’s third party property manager
or, if there is no third party property manager, administration rent in the
amount of 3.0% of the Base Rent component of Adjusted Base Rent), excluding
only:

(a) the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(b) capital expenditures or other costs for expansion of the Project or capital
expenditures made prior to the Commencement Date (and within one year following
the Commencement Date) in connection with base, shell and core renovations to
the Building or Amenities Building and costs associated with the original
construction of the Common Amenities and any renovations made prior to the
Commencement Date to the Common Building Systems. For the avoidance of doubt,
the cost of any Utility Savings Upgrades to the extent required to be borne by
Landlord pursuant to the provisions of this Lease and LEED certification costs
at the Building or Amenities Building) shall not be included as part of
Operating Expenses;

(c) interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord or the Adjacent Owner, financing costs and amortization of funds
borrowed by Landlord or the Adjacent Owner, whether secured or unsecured or any
ground lease payments;

(d) depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses to the extent permitted herein);

(e) advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

 

6



--------------------------------------------------------------------------------

(f) legal and other expenses incurred in the negotiation or enforcement of
leases;

(g) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord or the Adjacent Owner pays for or performs for other
tenants within their premises, and costs of correcting defects in such work;

(h) costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord or the Adjacent Owner who are not assigned in whole or in
part to the operation, management, maintenance or repair of the Project and to
the extent such persons perform services not in connection with the management,
operation, repair or maintenance of the Project;

(j) general organizational, administrative and overhead costs relating to
maintaining Landlord’s or the Adjacent Owner existence, either as a corporation,
partnership, or other entity, including general corporate, legal and accounting
expenses;

(k) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building or the Project;

(l) costs incurred by Landlord or the Adjacent Owner due to the violation by
Landlord or the Adjacent Owner, or any of their respective employees, agents or
contractors or any tenant of the terms and conditions of any lease of space in
the Project or any Legal Requirement (as defined in Section 7);

(m) penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(n) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o) costs of Landlord’s or the Adjacent Owner’s charitable or political
contributions, or of fine art maintained at the Project;

(p) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q) costs incurred in the sale or refinancing of the Project or any portion
thereof;

(r) net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(s) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project;

 

7



--------------------------------------------------------------------------------

(t) rentals for equipment ordinarily considered to be of a capital nature except
if such equipment is customarily leased in the operation of first class
laboratory/ office buildings in the San Diego metropolitan area;

(u) capital expenditures and repair and maintenance expenses which are
attributable solely to those buildings at the Project which do not contain any
portion of the Premises or the Common Amenities and/or do not provide any
service the Premises;

(v) replacement costs attributable to structural components of the Building, the
Amenities Building or any other building at the Project (e.g., foundation,
structural walls and roof (excluding the membrane)), unless such costs result
from modifications or alterations made by Tenant;

(w) costs incurred to remove, study, test, remediate or otherwise related to the
presence of Hazardous Materials in or about the Building or Project (i) existing
as of the Commencement Date, (ii) originating in any separately demised tenant
space within the Project other than the Premises, or (iii) which Tenant proves
were not brought upon, kept used, stored, handled, treated, generated in, or
disposed of from, the Premises by Tenant or any Tenant Party;

(x) costs relating to any underground storage tanks located at the Project or
remediation of any leakage from such tanks except if any such tanks are used by
Tenant or any Tenant Party;

(y) reserves of any kind;

(z) costs relating to the defense of Landlord’s or the Adjacent Owner’s title to
any portion of the Project;

(aa) costs of services made available to other tenants at the Project and not
Tenant and which are reimbursed by such other tenants of the Project; and

(bb) the cost of repairs or other work to the extent Landlord or the Adjacent
Owner is actually reimbursed by insurance or condemnation proceeds or under any
warranty.

Landlord will have the right to “gross up” those Project Operating Expenses
which vary with occupancy only, to the amount that Landlord reasonably estimates
such variable Project Operating Expenses would be if the Project were 95%
occupied. Within 90 days after the end of each calendar year (or such longer
period as may be reasonably required, not to exceed 270 days, except in the
event that new information becomes available to Landlord following such 270 day
period and Tenant specifically agrees that tax bills (including supplemental tax
bills) constitute new information as do invoices received by Landlord after such
270 day period regardless of whether or not Landlord could have obtained such
invoices sooner), Landlord shall furnish to Tenant a statement (an “Annual
Statement”) showing in reasonable detail: (a) the total and Tenant’s Share of
actual Operating Expenses for the previous calendar year for the Building,
Project and Common Building Systems (collectively, the “Aggregate Operating
Expenses,”), and (b) the total of Tenant’s payments in respect of Aggregate
Operating Expenses for such year. If Tenant’s Share of actual Aggregate
Operating Expenses for such year exceeds Tenant’s payments of Aggregate
Operating Expenses for such year, the excess shall be due and payable by Tenant
as Rent within 30 days after delivery of such Annual Statement to Tenant. If
Tenant’s payments of Aggregate Operating Expenses for such year exceed Tenant’s
Share of actual Aggregate Operating Expenses for such year Landlord shall pay
the excess to Tenant within 30 days after delivery of such Annual Statement,
except that after the expiration, or earlier termination of the Term or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 90 day period, Tenant reasonably and in

 

8



--------------------------------------------------------------------------------

good faith questions or contests the accuracy of Landlord’s statement of
Tenant’s Share of Aggregate Operating Expenses, Landlord will provide Tenant
with access to Landlord’s books and records relating to the operation of the
Project and such information as is reasonably responsive to Tenant’s questions,
including source documentation for the disputed items (the “Expense
Information”). If after Tenant’s review of such Expense Information, Landlord
and Tenant cannot agree upon the amount of Tenant’s Share of Aggregate Operating
Expenses, then Tenant shall have the right to have an independent reputable
public accounting firm selected by Tenant, with offices in San Diego County,
working pursuant to a fee arrangement other than a contingent fee (at Tenant’s
sole cost and expense) and approved by Landlord (which approval shall not be
unreasonably withheld or delayed), audit and/or review the Expense Information
for the year in question (the “Independent Review”). The results of any such
Independent Review shall be binding on Landlord and Tenant. If the Independent
Review shows that the payments actually made by Tenant with respect to Aggregate
Operating Expenses for the calendar year in question exceeded Tenant’s Share of
Aggregate Operating Expenses for such calendar year, Landlord shall at
Landlord’s option either (i) credit the excess amount to the next succeeding
installments of Additional Rent or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant’s payments with
respect to Aggregate Operating Expenses for such calendar year were less than
Tenant’s Share of Aggregate Operating Expenses for the calendar year, Tenant
shall pay the deficiency to Landlord within 30 days after delivery of such
statement. If the Independent Review shows that Tenant has overpaid with respect
to Tenant’s Share of actual Aggregate Operating Expenses by more than 5% then
Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review. Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated.

Notwithstanding anything to the contrary contained herein, Landlord shall have
the right, during the Term, to re-measure the rentable square footage of the
Premises and the square footage of Common Areas of the Project, which
recalculation shall be at the sole cost and expense of Landlord. Any such
re-measurement shall be performed in accordance with the Building Owners and
Managers Association (BOMA) International, Gross Areas of a Building: Standard
Methods of Measurement (2009) and will include the enclosed areas of the
Building or Common Areas only. Tenant acknowledges and agrees that any
measurement of the rentable square footage of the Premises shall include
Tenant’s pro rata share of the Common Areas of the Project. If the remeasurement
determines that the actual rentable square footage of the Premises and/or the
square footage of the Common Areas of the Project deviate from the rentable
square footage specified in the definition of “Premises” on page 1 of this Lease
and/or the actual square footage of the Common Areas of the Project applicable
as of the Commencement Date, then, upon Landlord’s request, Landlord and Tenant
shall cause (i) this Lease shall be amended so as to reflect the actual square
footage thereof in the definitions, as applicable, of “Premises,” “Project,”
“Rentable Area of Premises,” “Rentable Area of Project” and “Tenant’s Share of
Operating Expenses of Project”; provided, however, that such re-measurement
shall not affect the Base Rent payable under this Lease or the Tenant
Improvement Allowance and Additional Tenant Improvement Allowance granted to
Tenant. The results of the re-measurement provided for in the first sentence of
this paragraph shall conclusively be deemed to be the rentable square footage of
the Premises and shall not be subject to further re-measurement except as
provided in Section 19 or resulting from a permanent physical reduction of the
Premises as a result of any casualty. In the event that Landlord does not elect
to re-measure the Premises and the Common Areas of the Project, then the square
footages listed on page 1 of this Lease shall conclusively be deemed to be the
rentable square footage of the Premises and the Project and shall not be subject
to further re-measurement except as provided for in the next sentence. “Tenant’s
Share” of the Building Operating Expenses, the Project Operating Expenses and
the Common Building Systems Operating Expenses shall be the percentages set
forth on the first page of this Lease as Tenant’s Share of the applicable
component of Aggregate Operating Expenses, as reasonably adjusted by Landlord
solely for changes in the physical size of the Premises or the Project occurring
thereafter. Landlord may equitably increase Tenant’s Share for any item of
Operating Expenses reimbursable by Tenant that relates to a repair, replacement,
or service that benefits only the Premises or only a portion of the Project that
includes the Premises or that varies with occupancy or use. Fixed Monthly Rent,
Tenant’s Share of Operating Expenses and all other amounts payable by Tenant to
Landlord hereunder are collectively referred to herein as “Rent.”

 

9



--------------------------------------------------------------------------------

6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance reasonably satisfactory to Landlord,
(ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw
upon it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the State of California. If Tenant does not
provide Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 30 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit. The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages under California Civil Code Section 1951.2, and the
cost of any damage, injury, expense or liability caused by such Default, without
prejudice to any other remedy provided herein or provided by law. Landlord’s
right to use the Security Deposit under this Section 6 includes the right to use
the Security Deposit to pay future rent damages following the termination of
this Lease pursuant to Section 21(c) below. Upon any use of all or any portion
of the Security Deposit, Tenant shall pay Landlord on demand the amount that
will restore the Security Deposit to the amount set forth on Page 1 of this
Lease. Tenant hereby waives the provisions of any law, now or hereafter in
force, including, without limitation, California Civil Code Section 1950.7,
which provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage caused by Tenant’s breach of this Lease. Upon bankruptcy or
other debtor-creditor proceedings against Tenant, the Security Deposit shall be
deemed to be applied first to the payment of Rent and other charges due Landlord
for periods prior to the filing of such proceedings. Upon any such use of all or
any portion of the Security Deposit, Tenant shall, within 10 business days after
demand from Landlord, restore the Security Deposit to its original amount. Upon
the expiration or earlier termination of this Lease, the Security Deposit, or
any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder) within 90 days after the expiration or earlier termination of this
Lease.

If, at any time after date of this Lease, Tenant meets or exceeds either of the
requirements listed below (collectively, the “Initial Reduction Requirements”
and each an “Initial Reduction Requirement”), then the Security Deposit shall be
reduced to an amount equal to $1,600,000 (the “Initial Reduced Security
Deposit”). The Initial Reduction Requirements are: (i) Tenant’s total market
capitalization exceeds $60,000,000 for at least 90 consecutive days, or
(ii) Tenant’s total debt to total market capitalization ratio is 0.5 or less for
at least 90 consecutive days. Thereafter, if Tenant meets or exceeds either of
the subsequent requirements listed below (collectively, the “Subsequent
Reduction Requirements” and each a “Subsequent Reduction Requirement”), then the
Security Deposit shall be further reduced to an amount equal to $1,200,000 (the
“Subsequent Reduced Security Deposit”). The Subsequent Reduction Requirements
are: (i) Tenant has positive earnings before interest, taxes, depreciation and
amortization (“EBITDA”) during the immediately preceding quarter and, if Tenant
is a public company, Tenant’s total market capitalization exceeds $500,000,000,
or (ii) Tenant has positive EBITDA during the immediately preceding quarter and,
if Tenant is not a public company, Tenant shall have a tangible net worth of at
least $100,000,000. If Tenant provides Landlord with written evidence reasonably
satisfactory to Landlord within 90 days after the satisfaction of the applicable
Initial Reduction Requirement that Tenant has met either of the Initial
Reduction Requirements and Tenant is not in Default, then Landlord shall
cooperate with Tenant, at no cost or liability to Landlord to reduce the

 

10



--------------------------------------------------------------------------------

Security Deposit to the amount of the Initial Reduced Security Deposit. If
Tenant thereafter provides Landlord with written evidence reasonably
satisfactory to Landlord within 90 days after the satisfaction of the applicable
Subsequent Reduction Requirement that Tenant has met either of the Subsequent
Reduction Requirements and Tenant is not in Default, then Landlord shall
cooperate with Tenant, at no cost or liability to Landlord to reduce the
Security Deposit from the amount of the Initial Reduced Security Deposit to the
amount of the Subsequent Reduced Security Deposit. If Landlord reduces the
Security Deposit in accordance with this Section, then from and after the date
such reduction, the “Security Deposit” shall be deemed to be the Initial Reduced
Security Deposit or if, applicable the Subsequent Reduced Security Deposit for
all purposes of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

7. Use. The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance or cause the disallowance of any sprinkler or
other credits. Tenant shall not permit any part of the Premises to be used as a
“place of public accommodation”, as defined in the ADA or any similar legal
requirement. Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises. Tenant will use the Premises in a
careful, safe and proper manner and will not commit or permit waste, overload
the floor or structure of the Premises, subject the Premises to use that would
damage the Premises or obstruct or interfere with the rights of Landlord or
other tenants or occupants of the Project, including conducting or giving notice
of any auction, liquidation, or going out of business sale on the Premises, or
using or allowing the Premises to be used for any unlawful purpose. Tenant shall
cause any equipment or machinery to be installed in the Premises so as to
reasonably prevent sounds or vibrations from the Premises from extending into
Common Areas, or other space in the Project. Tenant shall not place any
machinery or equipment weighing 500 pounds or more in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord. Except as may
be provided under the Work Letter, Tenant shall not, without the prior written
consent of Landlord, use the Premises in any manner which will require
ventilation, air exchange, heating, gas, steam, electricity or water beyond the
existing capacity of the Project as proportionately allocated to the Premises
based upon Tenant’s Share as usually furnished for the Permitted Use unless
Tenant pays for any required upgrades to the capacity of the Building or the
Project, as applicable.

Landlord shall, at Landlord’s sole cost, be responsible for the compliance of
the Common Areas of the Project with Legal Requirements (including with the ADA)
as of the Commencement Date. After the Commencement Date, subject to the
Operating Expense exclusions set forth in Section 5 above, Landlord shall, as an
Operating Expense (to the extent such Legal Requirement is generally applicable
to similar buildings in the area in which the Project is located) or at Tenant’s
expense (to the extent such Legal Requirement is applicable solely by reason of
Tenant’s, as compared to other tenants of the

 

11



--------------------------------------------------------------------------------

Project, particular use of the Premises) make any alterations or modifications
to the Common Areas or the exterior of the Building that are required by Legal
Requirements, including the ADA. Except as otherwise expressly provided for in
the two preceding sentences, Tenant, at its sole expense, shall make any
alterations or modifications to the interior or the exterior of the Premises or
the Project that are required by Legal Requirements (including, without
limitation, compliance of the Premises with the ADA) related to particular
Tenant’s particular use or occupancy of the Premises (excluding Legal
Requirements that are generally applicable to tenants of similar properties in
the vicinity of the Project, which shall be Landlord’s responsibility as an
Operating Expense). Notwithstanding any other provision herein to the contrary,
Tenant shall be responsible for any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses incurred in investigating or resisting the same
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with any violation of Legal Requirements arising out of Tenant’s
particular use or occupancy of the Premises during the Term, and Tenant shall
indemnify, defend, hold and save Landlord harmless from and against any and all
such Claims, including, but not limited to, any Claim arising out of a violation
of Legal Requirements by any alterations or modifications made to the Premises
by or for Tenant after the Commencement Date.

8. Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Rent in effect during the last 30 days of the Term except that
if Tenant does not holdover for more than 5 days Tenant shall only be required
to pay Base Rent and Operating Expenses on a per diem basis for the number of
days that Tenant holds over, and (B) Tenant shall be responsible for all damages
suffered by Landlord resulting from or occasioned by Tenant’s holding over,
including for consequential damages; provided, however, that if Tenant delivers
written inquiries to Landlord whether the potential exists for consequential
damages if Tenant holds over, Landlord shall, promptly after each such inquiry,
notify Tenant in writing whether at the time of such inquiry the potential
exists for consequential damages. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises. Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

9. Taxes. Landlord shall pay, as part of Building Operating Expenses, all taxes,
levies, fees, assessments and governmental charges of any kind, existing as of
the Commencement Date or thereafter enacted (collectively referred to as
“Taxes”), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, “Governmental Authority”) during the Term on the
Building and the tax parcel on which the Building is located (the “Building
Parcel”), including, without limitation, all Taxes: (i) imposed on or measured
by or based, in whole or in part, on rent payable to (or gross receipts received
by) Landlord under this Lease, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of the Premises, or
(iii) assessed or imposed by or on the operation or maintenance of any portion
of the Premises, including the parking areas of the Building Parcel, or
(iv) assessed or imposed by, or at the direction of, or resulting from Legal
Requirements, or interpretations thereof, promulgated by any Governmental
Authority with respect to the Building or the Building Parcel, or (v) imposed as
a license or other fee, charge, tax, or assessment on Landlord’s business or
occupation of leasing space in the Building. Taxes associated with the Amenities
Building and the tax parcel on which such building is located shall be similarly
payable by the tenants of the Amenities Building, with the Project Share of such

 

12



--------------------------------------------------------------------------------

Taxes to be paid by the tenants of the Project as a Project Operating Expense.
Except for the Taxes on the Building, the Building Parcel and payable as
Tenant’s Share of the Project Share of Taxes on the Amenities Building (as
included in the Project Operating Expenses), Tenant shall have no other
obligation for Taxes on any other portion of the Project. Landlord may contest
by appropriate legal proceedings the amount, validity, or application of any
Taxes or liens securing Taxes. Notwithstanding anything to the contrary herein,
Landlord shall only charge Tenant for such assessments as if those assessments
were paid by Landlord over the longest possible term which Landlord is permitted
to pay for the applicable assessments without additional charge other than
interest, if any, provided under the terms of the underlying assessments. Taxes
shall not include any net income taxes imposed on Landlord except to the extent
such net income taxes are in substitution for any Taxes payable hereunder. If
any such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant. If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Building is increased by a value attributable to improvements in or alterations
to the Premises, whether owned by Landlord or Tenant and whether or not affixed
to the real property so as to become a part thereof, higher than the base
valuation on which Landlord from time-to-time allocates Taxes to all tenants in
the Project, Landlord shall have the right, but not the obligation, to pay such
Taxes. Landlord’s reasonable determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error, subject, however, to
Tenant’s right to contest the assessed value of the Premises as hereinafter
provided. The amount of any such payment by Landlord shall constitute Additional
Rent due from Tenant to Landlord immediately upon demand. Tax refunds, if any,
shall be credited against Taxes for the year paid, including any interest which
may be received thereon from the taxing authority, and Landlord shall refund to
Tenant within 30 days after receipt of any such Tax refund, the amount to which
Tenant is entitled except that if the refund shall relate to the year in which
the Term commences or expires, Tenant’s Share of the refund shall be apportioned
between Landlord and Tenant according to the number of days within the Term plus
its pro-rata share of any interest corresponding to such amount to the extent
received from the Governmental Authority, provided Tenant paid Taxes for the
year relating to such refund.

If Tenant disputes in good faith any valuation of the Building for tax
assessment purposes and/or any increase in the tax rate, then Tenant may request
in writing (a “Tax Dispute Notice”) that Landlord contest the same. A Tax
Dispute Notice shall set forth in reasonable detail the particular matters which
Tenant disputes and Tenant’s basis for such dispute. Upon receipt of a Tax
Dispute Notice, provided that no Default exists hereunder, Landlord shall use
reasonable efforts to contest those matters set forth in the applicable Tax
Dispute Notice. Tenant shall reimburse Landlord within 30 days of invoice for
all costs and expenses reasonably incurred by Landlord in contesting such
matters. Failure of Tenant to timely pay the foregoing amounts shall permit
Landlord to suspend or terminate any such contest. Tenant shall be entitled to
Tenant’s Share of any refund obtained by reason of any such contest or otherwise
whether obtained during or after the expiration of the Term, except that if the
refund shall relate to the year in which the Term commences or expires, Tenant’s
Share of the refund shall be apportioned between Landlord and Tenant according
to the number of days within the Term provided Tenant paid Taxes for the year
relating to such refund. If Landlord fails to commence to contest those matters
set forth in a Tax Dispute Notice within 30 days after delivery of such Tax
Dispute Notice, then Tenant may deliver a second written notice requesting that
Landlord contest those matters set forth in the applicable Tax Dispute Notice.
If within 20 days following receipt of such second written notice, Landlord
fails to commence to contest those matters set forth in the applicable Tax
Dispute Notice, then, so long as Tenant is not in Default, Tenant shall have the
right to contest or review, at Tenant’s expense, by appropriate proceedings
(which may be instituted during the Term, and if instituted shall be with the
reasonable cooperation of Landlord if requested) those matters set forth in the
applicable Tax Dispute Notice. Upon reasonable request from Tenant, Landlord
shall furnish, on a timely basis, such data, documents, information and
assistance and make such appearances as may be reasonably required by Tenant.
Landlord shall, at no cost or liability to Landlord, execute all reasonable and
necessary instruments in connection with any such protest, appeal or other
proceedings. Tenant shall not abandon

 

13



--------------------------------------------------------------------------------

any appeal without first offering to Landlord the right to prosecute such
appeal. In no event may Tenant reach any agreement with any governmental
authorities with respect to Taxes for any future tax year(s) or any other
portions of the Project which may be binding on Landlord.

Landlord shall not voluntarily issue any assessments or bonds for the Project
which would increase Tenant’s payment of Taxes without Tenant’s prior written
consent, which may be withheld in Tenant’s sole and absolute discretion;
provided that the foregoing limitation shall in no way limit Tenant’s obligation
to pay any Taxes owed on account of assessments or bonds for the Project that
are initiated or issued by any Governmental Authority or person other than
Landlord.

10. Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project pro rata in accordance with the rentable area of the Premises and the
rentable areas of the Project occupied by such other tenants, to park in those
areas designated for non-reserved parking, subject in each case to Landlord’s
rules and regulations but in no case shall Tenant’s pro rata use of parking
spaces in the Project be less than 150 parking spaces; provided, however, that
any parking spaces in the basement of the Building impacted by the construction
of any improvements in the basement, and any surface parking spaces impacted by
the Storage Area as permitted under Section 45(p) (the “Converted Spaces”) shall
be deducted from Tenant’s pro rata share and minimum number of parking spaces of
the Project set forth in this Section 10. Landlord may allocate parking spaces
among Tenant and other tenants in the Project pro rata as described above if
Landlord determines that such parking facilities are becoming crowded […***…].
Subject to the loss of any spaces as Converted Spaces, Tenant shall have the
exclusive use of the 31 parking spaces in the parking garage of the Building
(“Building Garage”) as part of Tenant’s pro rata share and minimum parking
spaces to be provided by Landlord in the Project pursuant to this Lease.
Landlord shall not be responsible for enforcing Tenant’s parking rights against
any third parties, including other tenants of the Project or for enforcing the
exclusive use of Tenant’s parking spaces in the Building Garage. During the Base
Term, Tenant shall not be required to pay any additional charges for the parking
rights granted to Tenant under this Lease

11. Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, heat, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), refuse and trash collection and janitorial services for the Common
Areas (collectively, “Utilities”). Landlord shall pay, as Operating Expenses or
subject to Tenant’s reimbursement obligation, for all Utilities used on the
Premises, all maintenance charges for Utilities, and any storm sewer charges or
other similar charges for Utilities imposed by any Governmental Authority or
Utility provider, and any taxes, penalties, surcharges or similar charges
thereon. Landlord may cause, at Landlord’s expense, any Utilities to be
separately metered or charged directly to Tenant by the provider. The Common
Building Systems shall be separately metered. Tenant shall pay directly to the
Utility provider, prior to delinquency, any separately metered Utilities and
services which may be furnished to Tenant or the Premises during the Term.
Tenant shall pay, as part of Operating Expenses, its share of all charges for
jointly metered Utilities based upon consumption, as reasonably determined by
Landlord. No interruption or failure of Utilities, from any cause whatsoever
other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or, except as set
forth in the immediately following paragraph, the abatement of Rent. Tenant
shall be responsible for obtaining and paying for its own janitorial services
for the Premises. During the Term, Tenant shall have exclusive control over the
thermostats serving the Premises that are located within the Premises; provided,
however, that Tenant shall exert its control over such thermostats reasonably
during the Term. Landlord shall not charge Tenant any mark-up or premium over
the actual costs incurred by Landlord in connection with the Building’s heating,
ventilation and air-conditioning systems (“HVAC”) systems.

Notwithstanding the foregoing, if any Essential Services are interrupted as a
result of the gross negligence or willful misconduct of Landlord or the Landlord
Parties and Tenant is unable to and does not conduct Tenant’s business
operations in the Premises as a result thereof for a period of more than 3
consecutive business days after written notice from Tenant to Landlord of such
interruption (“Interruption Notice”), Base Rent for the Premises shall be abated
commencing on the expiration of such notice period

 

***Confidential Treatment Requested

 

14



--------------------------------------------------------------------------------

and continuing during the period of such interruption provided that Tenant is
unable to and does not conduct Tenant’s business operations in the Premises. As
used herein, the term “Essential Services” shall mean the following services:
access to the Premises, HVAC serving the laboratory portions of the Premises
ceases to provide service, water (other than deionized water), electricity, and
sewer, but in each case only to the extent that Landlord has an obligation to
provide same to Tenant under this Lease. Tenant’s abatement right under this
Section 11 shall be Tenant’s sole and exclusive remedy at law or in equity for
an interruption in any Essential Services. This section shall not apply to any
event described in Section 18 or 19.

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to the JHC Buildings shall be: (i) to provide
an emergency generator with not less than the capacity of the 1,000 KW emergency
generator located at the Project as of the Commencement Date, and (ii) to
contract with a third party to maintain the emergency generator as per the
manufacturer’s standard maintenance guidelines. Tenant shall be allocated its
pro rata share of the emergency generator power which is made available by
Landlord for use by tenants at the JHC Buildings. Landlord shall obtain no later
than the Commencement Date and thereafter keep in force during the Term any
permits required by applicable Legal Requirements for the emergency generators.
Landlord shall make the service contract and maintenance records and permits for
the generators reasonably available to Tenant for Tenant’s review upon Tenant’s
prior written request. Landlord shall reasonably cooperate with Tenant’s
requests so that Tenant can assess whether the emergency generator is being
maintained as per the manufacturer’s standard guidelines and whether the
applicable service contract needs to be amended to address any guidelines that
are not included in the applicable service contract. Landlord shall have no
obligation to provide Tenant with operational emergency generators or back-up
power or to supervise, oversee or confirm that the third party maintaining the
emergency generator is maintaining the generator as per the manufacturer’s
standard guidelines or otherwise. During any period of replacement, repair or
maintenance of the emergency generator when the emergency generator is not
operational, including any delays thereto due to the inability to obtain parts
or replacement equipment, Landlord shall have no obligation to provide Tenant
with an alternative back-up generator or generators or alternative sources of
back-up power. Tenant expressly acknowledges and agrees that Landlord does not
guaranty that such emergency generator will be operational at all times or that
emergency power will be available to the Premises when needed.

If there is a power outage at the Building and Landlord’s generator fails for
more than 48 consecutive hours, Tenant shall have the right to bring in a mobile
generator in which case Landlord shall reimburse Tenant for  1/2 of the costs of
leasing such mobile generator during the period that there is no power at the
Building.

12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems, but which shall otherwise not be
unreasonably withheld or delayed. Landlord shall approve or disapprove of any
such request within 15 business days of its receipt of such request consent
along with the information reasonably required by Landlord to consider such
request. Notwithstanding the foregoing, Tenant may construct nonstructural
Alterations in the Premises without Landlord’s prior approval if the cost of
such Alteration on an individual basis does not exceed $25,000 (a “Notice-Only
Alteration”), provided Tenant notifies Landlord in writing of such intended
Notice-Only Alteration, and such notice shall be accompanied by plans and
specifications (if such Alterations require plans and specifications), work
contracts and such other information concerning the nature and cost of the
Notice-Only Alteration as may be reasonably requested by Landlord, which notice
and accompanying materials shall be delivered to Landlord not less than 15
business days in advance of any proposed construction. If Landlord approves any
Alterations, Landlord may impose such conditions on Tenant in connection with
the commencement, performance and completion of such Alterations as Landlord may
deem appropriate

 

15



--------------------------------------------------------------------------------

in Landlord’s reasonable discretion. Any request for approval shall be in
writing, delivered not less than 15 business days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Tenant shall pay to
Landlord, as Additional Rent, on demand an amount equal to 3% of all charges
incurred by Tenant or its contractors or agents in connection with any
Alteration to cover Landlord’s overhead and expenses for plan review,
coordination, scheduling and supervision. Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law. Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.

Tenant shall assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance for workers’ compensation and other coverage
in amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for personal injury or property damage
during construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration (if the
Alteration was of the type for which “as built” plans would typically be
prepared).

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence. Tenant shall not be required nor shall Tenant be permitted
to remove any of the Tenant Improvements installed pursuant to the Work Letter
(except as provided below with respect to the Funded Equipment). Upon the
expiration or earlier termination of the Term, Tenant shall remove (i) all
wires, cables or similar equipment which Tenant has installed in the Premises or
in the risers or plenums of the Building, (ii) any Installations for which
Landlord has given Tenant notice of removal in accordance with the immediately
preceding sentence, and (iii) all of Tenant’s Property (as hereinafter defined),
and Tenant shall restore and repair any damage caused by or occasioned as a
result of such removal, including, without limitation, capping off all such
connections behind the walls of the Premises and repairing any holes. During any
restoration period beyond the expiration or earlier termination of the Term,
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant. If Landlord is requested by Tenant or any lender,
lessor or other person or entity claiming an interest in any of Tenant’s
Property to waive any lien Landlord may have against any of Tenant’s Property,
Landlord shall, subject to the execution by all of the parties of a lien waiver
reasonably acceptable in form and content to Landlord, consent to such waiver,
and Landlord shall be entitled to be paid as administrative rent a fee of $1,000
per occurrence for its time and effort in preparing and negotiating such a
waiver of lien. Notwithstanding anything to the contrary contained in this
Lease, in no event shall Tenant be permitted to remove any of the Funded
Equipment nor shall Landlord be required to waive Landlord’s interest in any of
the Funded Equipment until the outstanding balance of the Equipment Allowance
has been repaid in full. If Tenant is expressly permitted under this Lease to
remove any of the Funded Equipment and elects to do so at the expiration of the
Term of this Lease, Tenant shall be required, subject to the other provisions of
this Lease (including, without limitation, completing any repairs and
restoration related to such removal), to remove all of the Funded Equipment as
part of Tenant’s surrender of the Premises.

 

16



--------------------------------------------------------------------------------

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing (which
agreement by Landlord shall not be unreasonably withheld, conditioned or
delayed) to be included on Exhibit F in the future, (y) “Tenant’s Property”
means Removable Installations and, other than Installations, any Funded
Equipment, any trade fixtures, laboratory equipment or any personal property or
equipment of Tenant that may be removed without material damage to the Premises,
and (z) “Installations” means all property of any kind paid for with the TI
Fund, all Alterations, all fixtures, and all partitions, hardware, built-in
machinery, built-in casework and cabinets and other similar additions,
equipment, property and improvements built into the Premises so as to become an
integral part of the Premises, including, without limitation, fume hoods which
penetrate the roof or plenum area, built-in cold rooms, built-in warm rooms,
walk-in cold rooms, walk-in warm rooms, deionized water systems, glass washing
equipment, autoclaves, chillers, built-in plumbing, electrical and mechanical
equipment (excluding stand alone HVAC units, chillers or similar equipment that
is not a part of the main Building systems but is installed by Tenant to
supplement Tenant’s specific requirements) and systems, and any power generator
and transfer switch.

13. Landlord’s Repairs. Landlord shall maintain in good repair and in a
condition comparable to other first class life science projects in San Diego,
California (reasonable wear and tear and uninsured losses excepted): (a) as a
Project Operating Expense, all of the structural, exterior, parking and other
Common Areas of the Project, including HVAC, plumbing, fire sprinklers,
elevators and all other building systems (“Building Systems”) of the Amenities
Building serving the Amenities Space; (b) as a Common Building Systems Operating
Expense, the Common Building Systems of the Building; (c) as a Building
Operating Expense, to the extent Tenant fails to satisfy its obligations under
Section 14 (and fails to cure such failure within 30 days following receipt of
Landlord’s written notice of such failure), the Building Systems exclusively
serving the Building (other than the Common Building Systems); and (d) as a
Building Operating Expense (except as expressly excluded pursuant to Section 5),
the structural components of the Building and its foundations. Any damages to
the Project Common Areas and Common Building Systems caused by Tenant, or by any
of Tenant’s agents, servants, employees, invitees and contractors (collectively,
“Tenant Parties”) are excluded from Landlord’s maintenance and repair
requirements under this Section 13, except to the extent such damages are
covered by Landlord’s insurance coverage required under this Lease. To the
extent not covered by insurance, such losses and damages caused by Tenant or any
Tenant Party shall be repaired by Landlord at Tenant’s sole cost and expense
(subject to Section 17 below). Landlord reserves the right to temporarily stop
Common Building Systems (and, if Landlord is maintaining the same, the Building
Systems serving the Building) services when and to the extent necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the reasonable judgment of Landlord, desirable or
necessary to be made, until said repairs, alterations or improvements shall have
been completed. Landlord shall have no responsibility or liability for failure
to supply Common Building Systems or Building System services during any such
period of interruption; provided, however, that Landlord shall, except in case
of emergency, make a commercially reasonable effort to give Tenant 48 hours
advance notice of any planned stoppage of Common Building Systems or Building
System services for routine maintenance, repairs, alterations or improvements.
Tenant shall promptly give Landlord written notice of any repair required by
Landlord pursuant to this Section, after which Landlord shall have a reasonable
opportunity to effect such repair. Landlord shall not be liable for any failure
to make any repairs or to perform any maintenance unless such failure shall
persist for an unreasonable time after Tenant’s written notice of the need for
such repairs or maintenance. Tenant waives its rights under any state or local
law to terminate this Lease or to make such repairs at Landlord’s expense and
agrees that the parties’ respective rights with respect to such matters shall be
solely as set forth herein. Repairs required as the result of fire, earthquake,
flood, vandalism, war, or similar cause of damage or destruction shall be
controlled by Section 18.

Tenant shall have the self-help rights provided for in Section 31.

14. Tenant’s Repairs. Subject to Landlord’s obligations under Section 13 hereof,
Tenant, at its expense, shall repair, replace and maintain in good condition all
portions of the Premises, including, without limitation, the Building Systems of
the Premises along with all entries, doors, ceilings, interior windows, interior
walls, and the interior side of demising walls. Such repair and replacement may
include

 

17



--------------------------------------------------------------------------------

capital expenditures and repairs whose benefit may extend beyond the Term.
Should Tenant fail to make any such repair or replacement or fail to maintain
the Premises (excluding Landlord’s maintenance and repair obligations under
Section 13 above), Landlord shall give Tenant notice of such failure. If Tenant
fails to commence cure of such failure within 10 business days of Landlord’s
notice, and thereafter diligently prosecute such cure to completion, Landlord
may perform such work and shall be reimbursed by Tenant within 30 days after
demand therefor; provided, however, that if such failure by Tenant creates or
could create an emergency, Landlord may immediately commence cure of such
failure and shall thereafter be entitled to recover the costs of such cure from
Tenant. Subject to Sections 17 and 18, Tenant shall bear the full uninsured cost
of any repair or replacement to any part of the Project that results from damage
caused by Tenant or any Tenant Party and any repair that benefits only the
Premises. Repairs required as the result of fire, earthquake, flood, vandalism,
war, or similar cause of damage or destruction shall be controlled by
Section 18.

Tenant’s obligation to maintain the Building Systems of the Premises in good
condition shall include, without limitation, any and all required servicing,
repairs, maintenance and replacements. In addition, Tenant shall, at its
expense, implement and strictly comply with (i) any maintenance program
reasonably required by Landlord including, without limitation, maintaining
service contracts with vendors reasonably acceptable to Landlord, and (ii) the
recommendations contained in any inspections reports obtained from time to time
by Landlord and/or Tenant with respect to the Building and Building Systems.
Tenant shall, upon written request from Landlord from time to time, provide
Landlord with a written summary of the maintenance and other work undertaken by
Tenant in order to comply with the provisions of this Section 14.

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 business days after the filing thereof, at Tenant’s sole cost
and shall otherwise keep the Premises and the Project free from any liens
arising out of work performed, materials furnished or obligations incurred by
Tenant. Should Tenant fail to discharge any lien described herein, Landlord
shall have the right, but not the obligation, to pay such claim or post a bond
or otherwise provide security to eliminate the lien as a claim against title to
the Project and the cost thereof shall be immediately due from Tenant as
Additional Rent. If Tenant shall lease or finance the acquisition of the Funded
Equipment without using any of the Equipment Allowance or as long as none of the
Equipment Allowance remains an outstanding payment obligation of Tenant, Tenant
shall have the right to grant to the lender or lessor financing such equipment a
security interest therein or in any other Tenant’s Property by means of a
Uniform Commercial Code Financing Statement on the Premises; provided that
Tenant warrants that any Uniform Commercial Code Financing Statement filed as a
matter of public record by any lessor or creditor of Tenant will upon its face
or by exhibit thereto indicate that such Financing Statement is applicable only
to removable personal property of Tenant located within the Premises. In no
event shall the address of the Project be furnished on the statement without
qualifying language as to applicability of the lien only to removable personal
property, located in an identified suite held by Tenant.

16. Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all Claims for injury or death
to persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of use or occupancy of the Premises or a breach or
default by Tenant in the performance of any of its obligations hereunder, except
to the extent attributable to Landlord’s willful misconduct or negligence,
Landlord’s violation of applicable Legal Requirements with respect to the
Building or the Project, or a material default by Landlord under this Lease.
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of
damage to, personal property (including, without limitation, loss of records
kept within the Premises). Tenant further waives any and all Claims for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

 

18



--------------------------------------------------------------------------------

Subject to the other provisions of this Lease, Landlord hereby indemnifies and
agrees to defend, save and hold Tenant harmless from and against any and all
Claims for injury or death to persons or damage to property occurring at the
Project to the extent caused by or contributed to by the willful misconduct or
gross negligence of Landlord.

Neither Landlord nor Tenant shall be liable for any consequential damages in
connection with this Lease, except that Tenant may be liable for consequential
damages in connection with any holding over in the Premises as more fully set
forth in Section 8 above and/or in connection with Tenant’s obligations as more
fully set forth in Section 30(a).

17. Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project
(including the Tenant Improvements) or such lesser coverage amount as Landlord
may elect provided such coverage amount is not less than 90% of such full
replacement cost. Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project. Landlord may, but
is not obligated to, maintain such other insurance and additional coverages as
it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project. All such insurance
shall be included as part of the Project Operating Expenses. The Project may be
included in a blanket policy (in which case the cost of such insurance allocable
to the Project will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s particular use of the Premises provided Landlord provides Tenant with
reasonable evidence that such increase was due to Tenant’s particular use.

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $4,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The foregoing limit may be met with a combination of primary and excess
insurance policies. The commercial general liability insurance policy shall name
Alexandria Real Estate Equities, Inc., ARE-3535/3565 General Atomics Court, LLC,
and Landlord, its officers, directors, employees, managers, agents, invitees and
contractors (collectively, “Landlord Parties”), as additional insureds; insure
on an occurrence and not a claims-made basis; be issued by insurance companies
which have a rating of not less than policyholder rating of A and financial
category rating of at least Class X in “Best’s Insurance Guide”; shall be issued
by an insurance carrier who shall endeavor to notify either Landlord, Tenant or
the representative of Licensor or Licensee designated on the certificate of
insurance in writing at least 30 days prior to any cancellation of such policy
for any reason other than non-payment of premiums and at least 10 days prior to
cancellation of such for non-payment of premiums; shall contain a hostile fire
endorsement and a contractual liability endorsement; contain a hostile fire
endorsement and a contractual liability endorsement; and provide primary
coverage to Landlord (any policy issued to Landlord providing duplicate or
similar coverage shall be deemed excess over Tenant’s policies). Tenant shall be
required to provide Landlord with written notice at least 5 days prior to the
date that Tenant’s insurer cancels Tenant’s policy for nonpayment of any
premium. Certificates of insurance showing the limits of coverage required
hereunder and showing Landlord as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord by Tenant upon commencement of the Term and upon each
renewal of said insurance. Each of Tenant’s insurance policies may be part of a
“blanket policy” with an aggregate per location endorsement. Tenant shall, at
least 5 days prior to the expiration of such policies, furnish Landlord with
renewal certificates.

 

19



--------------------------------------------------------------------------------

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

The property insurance obtained by Landlord and Tenant shall at all times
include a waiver of subrogation by the insurers and all rights based upon an
assignment from its insured, against Landlord or Tenant, and their respective
officers, directors, employees, managers, agents, invitees and contractors
(“Related Parties”), in connection with any loss or damage thereby insured
against. Notwithstanding anything to the contrary contained in this Lease,
neither party nor its respective Related Parties shall be liable to the other
for loss or damage caused by any risk insured against under property insurance
required to be maintained hereunder, and each party waives any claims against
the other party, and its respective Related Parties, for such loss or damage.
The failure of a party to insure its property shall not void this waiver.
Landlord and its respective Related Parties shall not be liable for, and Tenant
hereby waives all claims against such parties for, business interruption and
losses occasioned thereby sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever. If the foregoing waivers shall contravene any
Legal Requirements with respect to exculpatory agreements, the liability of
Landlord or Tenant shall be deemed not released but shall be secondary to the
other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with comparable
tenants occupying similar size premises in the geographical area in which the
Project is located.

18. Restoration. If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other casualty, Landlord shall notify
Tenant within 60 days after discovery of such damage as to the amount of time
Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 12 months (the “Maximum Restoration Period”), or if the
estimated cost of restoration exceeds the insurance proceeds (and deductible
amount) payable by Landlord’s carrier as a result of the casualty, Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 10 days of
receipt of a notice from Landlord estimating a Restoration Period for the
Premises longer than the Maximum Restoration Period or if Landlord indicates
that insurance proceeds (and deductible amount) are not sufficient to restore
the Premises to their condition preceding the casualty (exclusive of any
improvements and equipment not insured by Landlord). Unless either Landlord or
Tenant so elects to terminate this Lease, Landlord shall, subject to receipt of
sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration, or Tenant may by written notice to Landlord delivered within 10
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75

 

20



--------------------------------------------------------------------------------

days after the later of: (i) discovery of such damage or destruction, or
(ii) the date all required Hazardous Materials Clearances are obtained, but
Landlord shall retain any Rent paid and the right to any Rent payable by Tenant
prior to such election by Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period. Landlord shall also
have the right to terminate this Lease if insurance proceeds are not available
for such restoration. Rent shall be abated from the date all required Hazardous
Material Clearances are obtained until the Premises are repaired and restored,
in the proportion which the area of the Premises, if any, which is not usable by
Tenant bears to the total area of the Premises, unless Landlord provides Tenant
with other space during the period of repair that is suitable to Tenant, in
Tenant’s sole but reasonable discretion, for the temporary conduct of Tenant’s
business. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19. Condemnation. If the whole or any material part of the Premises or the
Project (which includes the parking rights of Tenant at the Project) is taken
for any public or quasi-public use under governmental law, ordinance, or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s reasonable
judgment, materially interfere with or impair Landlord’s ownership or operation
of the Project or would in the reasonable judgment of Landlord and Tenant either
prevent or materially interfere with Tenant’s use of the Premises (as resolved,
if the parties are unable to agree, by arbitration by a single arbitrator with
the qualifications and experience appropriate to resolve the matter and
appointed pursuant to and acting in accordance with the rules of the American
Arbitration Association), then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

 

21



--------------------------------------------------------------------------------

20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
after Tenant’s receipt of any such notice not more than twice in any 12 month
period without such failure to pay being a Default provided that the full
payment is received within such 3 day period after Tenant’s receipt of notice
and Tenant agrees that such notice shall be in lieu of and not in addition to,
or shall be deemed to be, any notice required by law.

(b) Insurance. (i) Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed so that the insurance requirements set forth in this Lease
are no longer met; provided, however, Tenant shall not be in Default if any of
the foregoing occurs through no act or omission on the part of Tenant and
without prior notice to Tenant and Tenant secures replacement insurance
satisfying the requirements of this Lease within 5 business days of becoming
aware of any such cancelation, termination, expiration or other change, or
(ii) Landlord shall receive a notice of nonrenewal of any such insurance and
Tenant shall fail to obtain replacement insurance at least 10 days before the
expiration of the current coverage.

(c) Abandonment. Tenant shall abandon the Premises. Tenant shall not be deemed
to have abandoned the Premises if (i) Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises,
Tenant completes Tenant’s obligations with respect to the Surrender Plan in
compliance with Section 28, (ii) Tenant has made reasonable arrangements with
Landlord for the security of the Premises for the balance of the Term, and
(iii) Tenant continues during the balance of the Term to satisfy all of its
obligations under the Lease as they come due.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 10 business days
after Tenant’s receipt of written notice that any such lien is filed against the
Premises; provided, however, Tenant shall have an additional 15 days beyond such
10 business day period so long as Tenant has been diligently using commercially
reasonable efforts to discharge or otherwise obtain the release of the
applicable lien, Tenant is not otherwise in Default and Landlord determines, in
its reasonable discretion, that there is no potential prejudice, cost, expense
or liability to Landlord in granting such additional 15 day period.

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity), except as a result of a merger,
consolidation or corporate reorganization, or the purchase of all or
substantially all of the assets or ownership interests of Tenant in connection
with a Permitted Assignment (as defined in Section 22).

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 10 days after a
second notice requesting such document.

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

 

22



--------------------------------------------------------------------------------

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

21. Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent. Nothing herein shall be construed to create or impose a duty on
Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum equal to 6% of the overdue Rent as a late charge.
Notwithstanding the foregoing, before assessing a late charge the first time in
any 12 month period, Landlord shall provide Tenant written notice of the
delinquency and will waive the right if Tenant pays such delinquency within 5
days thereafter. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.

(c) Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i) Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim or damages therefor;

(ii) Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

(A) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(B) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

23



--------------------------------------------------------------------------------

(C) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(E) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

(iii) Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv) Whether or not Landlord elects to terminate this Lease following a Default
by Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

(v) Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.

(d) Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in

 

24



--------------------------------------------------------------------------------

any statute, or to institute legal proceedings to that end, and also waives all
right of redemption in case Tenant shall be dispossessed by a judgment or by
warrant of any court or judge. Any reletting of the Premises or any portion
thereof shall be on such terms and conditions as Landlord in its sole discretion
may determine. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
collect rent due in respect of such reletting or otherwise to mitigate any
damages arising by reason of Tenant’s Default.

22. Assignment and Subletting.

(a) General Prohibition. Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect. If Tenant
is a corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby 25%
or more of the issued and outstanding shares or other ownership interests of
such corporation are, or voting control is, transferred (but excepting transfers
upon deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22. Transfers of publicly traded stock or
the issuance of new stock through nationally recognized stock exchanges will not
be deemed an assignment or other transfer for purposes of this Lease.

(b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment, then at least 15 business days, but not more than 45
business days, before the date Tenant desires the assignment or sublease to be
effective (the “Assignment Date”), Tenant shall give Landlord a notice (the
“Assignment Notice”) containing such information about the proposed assignee or
sublessee, including the proposed use of the Premises and any Hazardous
Materials proposed to be used, stored handled, treated, generated in or released
or disposed of from the Premises, the Assignment Date, any relationship between
Tenant and the proposed assignee or sublessee, and all material terms and
conditions of the proposed assignment or sublease, including a copy of any
proposed assignment or sublease in its final form, and such other information as
Landlord may deem reasonably necessary or appropriate to its consideration
whether to grant its consent. Landlord may, by giving written notice to Tenant
within 15 business days after receipt of the Assignment Notice: (i) grant such
consent, or (ii) refuse such consent, in its reasonable discretion (provided
that Landlord shall further have the right to review and approve or disapprove
the proposed form of sublease prior to the effective date of any such
subletting). Among other reasons, it shall be reasonable for Landlord to
withhold its consent in any of these instances: (1) the proposed assignee or
subtenant is a governmental agency; (2) in Landlord’s reasonable judgment, the
use of the Premises by the proposed assignee or subtenant would entail any
alterations that would lessen the value of the leasehold improvements in the
Premises, or would require increased services by Landlord; (3) the proposed
assignee or subtenant is engaged in areas of scientific research or other
business concerns that are reasonably considered by Landlord to be
controversial; (4) in Landlord’s reasonable judgment, the proposed assignee or
subtenant lacks the creditworthiness to support the financial obligations it
will incur under the proposed assignment or sublease; (5) in Landlord’s
reasonable judgment, the character, reputation, or business of the proposed
assignee or subtenant is inconsistent with the desired tenant-mix or the quality
of other tenancies in the Project or is inconsistent with the type and quality
of the nature of the Building; (6) Landlord has experienced previous defaults by
or is in litigation with the proposed assignee or subtenant; (7) the use of the
Premises by the proposed assignee or subtenant will violate any applicable Legal
Requirement; (8) the proposed assignee or subtenant is an entity with whom
Landlord is negotiating to lease space in the Project; or (9) the assignment or
sublease is prohibited by Landlord’s lender. Landlord shall respond in a timely
manner to any Assignment Notice received from Tenant pursuant to this paragraph.
No failure of Landlord to deliver a timely notice in response to the Assignment
Notice, shall be deemed to be Landlord’s consent to the proposed

 

25



--------------------------------------------------------------------------------

assignment, sublease or other transfer. Tenant shall pay to Landlord a fee equal
to One Thousand Five Hundred Dollars ($1,500) in connection with its
consideration of any Assignment Notice and/or its preparation or review of any
consent documents. Notwithstanding the foregoing, Tenant shall be permitted to
assign its interest in this Lease or sublet all or a portion of the Premises
upon 10 days prior written notice to Landlord but without Landlord’s prior
written consent to an entity which (A) (1) controls, is controlled by, or is
under common control with Tenant; (2) results from a merger of, reorganization
of, or consolidation with Tenant; or (3) acquires substantially all of the stock
or assets of Tenant, as a going concern, with respect to the business that is
being conducted in the Premises; and (B) has a tangible net worth (as determined
in accordance with generally accepted accounting principles (“GAAP”)) following
such transfer which is equal to or greater than the tangible net worth (as
determined in accordance with GAAP) of Tenant immediately prior to such
transfer; and (C) such assignee shall agree in writing to assume all of the
terms, covenants and conditions of this Lease arising after the effective date
of the assignment (each a “Permitted Assignment”). Landlord shall, however, have
the right to approve the form of any such sublease or assignment. For all
purposes of this Lease, the term “Tenant” shall mean Tenant and any transferee
pursuant to a Permitted Assignment assuming Tenant’s interest in this Lease.
Landlord acknowledges and agrees that Landlord’s right under this paragraph to
receive notice in the case of a Permitted Assignment is not intended to create a
consent right in favor of Landlord as to the transaction constituting the
Permitted Assignment but rather the right to receive prior notice of a Permitted
Assignment and Landlord shall keep all non-public information made available by
Tenant to Landlord regarding the proposed Permitted Assignment confidential
until the effective date of said Permitted Assignment.

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Except in the case of a Permitted
Assignment, if the Rent due and payable by a sublessee or assignee (or a
combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form) exceeds
the sum of the Rent payable under this Lease, (excluding however, any Rent
payable under this Section) and

 

26



--------------------------------------------------------------------------------

actual and reasonable brokerage fees, legal costs, amounts paid to Landlord to
obtain its consent and any design or construction fees and costs directly
related to the subleased premises (either to the extent the applicable sublease
premises are improved with Tenant Improvements exceeding the sum of the TI
Allowance and Additional TI Allowance allocable thereto as a pro rata portion of
the Premises (the “Excess TI Costs”) or are required pursuant to the terms of
any such sublease) (“Excess Rent”), then Tenant shall be bound and obligated to
pay Landlord as Additional Rent hereunder 50% of such Excess Rent within 30 days
following receipt thereof by Tenant. For purposes of the Excess Rent
calculation, the Excess TI Costs shall be amortized over the Term of the Lease
in the same manner as TI Rent. If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee for Tenant, or a receiver for Tenant
appointed on Landlord’s application, may collect such rent and apply it toward
Tenant’s obligations under this Lease; except that, until the occurrence of a
Default, Tenant shall have the right to collect such rent.

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further factual
information with respect to the status of this Lease or the Premises as may be
reasonably requested thereon. Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part. Tenant’s failure to deliver such statement
within such time shall, at the option of Landlord, constitute a Default under
this Lease, and, in any event, shall be conclusive upon Tenant that the Lease is
in full force and effect and without modification except as may be represented
by Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

24. Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

 

27



--------------------------------------------------------------------------------

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit E.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project and shall not enforce such rules and
regulations in a discriminatory manner.

27. Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises and all of Tenant’s other rights hereunder shall not
be disturbed by the Holder of any such Mortgage. As of the date of this Lease,
there is no existing Mortgage encumbering the Landlord’s interest in the
Project. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, non-disturbance and
such instruments of attornment as shall be requested by any such Holder,
provided any such instruments contain appropriate non-disturbance provisions
assuring Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof. Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises during the Term and any holding over, and shall be
subject to the review and approval of Landlord’s environmental consultant. In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall request. On or before such surrender, Tenant shall deliver to Landlord
evidence that the approved Surrender Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as may
be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Surrender Plan and to visit the Premises and verify satisfactory completion of
the same, which cost shall not exceed

 

28



--------------------------------------------------------------------------------

$5,000. Landlord shall have the unrestricted right to deliver such Surrender
Plan and any report by Landlord’s environmental consultant with respect to the
surrender of the Premises to third parties with a legitimate business reason for
reviewing such report and provided that Landlord instructs such parties to treat
the same as confidential.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Landlord and Tenant under this Lease not fully performed as of the expiration or
earlier termination of the Term, including the obligations of Tenant under
Section 30 hereof, shall survive the expiration or earlier termination of the
Term, including, without limitation, indemnity obligations, Tenant’s payment
obligations with respect to Rent, Landlord’s reimbursement obligations with
respect to the Security Deposit and any payment of Additional Rent by Tenant in
excess of the actual amount owed to Landlord pursuant to this Lease, and
obligations concerning the condition and repair of the Premises as required for
the effective surrender thereof.

29. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30. Environmental Requirements.

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage,

 

29



--------------------------------------------------------------------------------

or contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Building, the Project or any adjacent property caused or permitted by Tenant or
any Tenant Party results in any contamination of the Premises, the Project or
any adjacent property, Tenant shall promptly take all actions at its sole
expense and in accordance with applicable Environmental Requirements as are
necessary to return the Premises, the Building, the Project or any adjacent
property to the condition existing prior to the time of such contamination,
provided that Landlord’s approval of such action shall first be obtained, which
approval shall not unreasonably be withheld so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
Premises, the Building or the Project. Notwithstanding anything to the contrary
contained in this Section 30, Tenant shall not be responsible for, and the
indemnification and hold harmless obligation set forth in this paragraph shall
not apply to (i) contamination in the Premises which Tenant can prove to
Landlord’s reasonable satisfaction existed in the Premises immediately prior to
the Commencement Date, or (ii) the presence of any Hazardous Materials in the
Premises which Tenant can prove to Landlord’s reasonable satisfaction migrated
from outside of the Premises into the Premises, unless in either case, the
presence of such Hazardous Materials (x) is the result of a breach by Tenant of
any of its obligations under this Lease, or (y) was caused by Tenant or any
Tenant Party or (z) was exacerbated by Tenant or any Tenant Party (except if
Tenant or the Tenant Party had no prior knowledge (and can reasonably
demonstrate that they had no prior knowledge) of the existence of such Hazardous
Materials.

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year and shall also deliver an
updated list to the extent that any change to the Tenant’s Hazardous Materials
inventory at the Premises requires an update to Tenant’s Hazardous Materials
Business Plan pursuant to the Legal Requirements of the City and/or County of
San Diego. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “HazMat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion as to underground tanks and in its reasonable discretion as to above
ground storage tanks); all closure plans or any other documents required by any
and all federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the HazMat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

 

30



--------------------------------------------------------------------------------

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

(d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises if it is revealed that Tenant has not
complied with any Environmental Requirement or if contamination for which Tenant
is responsible under this Lease is identified. Landlord and Tenant shall
cooperate with one another to schedule such testing at a mutually acceptable
time. Tenant shall have the right to have a representative present during such
testing. If Tenant, at Tenant’s expense, conducts its own tests of the Premises
using third party contractors and test procedures acceptable to Landlord which
tests are certified to Landlord, Landlord shall accept such tests in lieu of the
annual tests to be paid for by Tenant. In addition, at any time, and from time
to time, prior to the expiration or earlier termination of the Term, Landlord
shall have the right to conduct appropriate tests of the Premises and the
Project to determine if contamination has occurred as a result of Tenant’s use
of the Premises. In connection with such testing, upon the request of Landlord,
Tenant shall deliver to Landlord or its consultant such non-proprietary
information concerning the use of Hazardous Materials in or about the Premises
by Tenant or any Tenant Party. If contamination has occurred for which Tenant is
liable under this Section 30, Tenant shall pay all costs to conduct such tests.
If no such contamination is found, Landlord shall pay the costs of such tests
(which shall not constitute an Operating Expense). Landlord shall provide Tenant
with a copy of all third party, non-confidential reports and tests of the
Premises made by or on behalf of Landlord during the Term without representation
or warranty and subject to a confidentiality agreement. Tenant shall, at its
sole cost and expense, promptly and satisfactorily remediate any environmental
conditions identified by such testing in accordance with all Environmental
Requirements. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

(e) Control Areas. Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage. As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%. Landlord shall have
no right to store any Hazardous Materials in the Building.

(f) Underground Tanks. If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now exists or may hereafter be adopted
or amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.

(g) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of

 

31



--------------------------------------------------------------------------------

any Hazardous Materials for which Tenant is responsible under this Lease
(including, without limitation, the release and termination of any licenses or
permits restricting the use of the Premises and the completion of the approved
Surrender Plan), Tenant shall continue to pay the full Rent in accordance with
this Lease for any portion of the Premises not relet by Landlord in Landlord’s
sole discretion, which Rent shall be prorated daily.

(h) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of the Premises, as Tenant’s “facility,” and the “owner” of all
Hazardous Materials brought on the Premises by Tenant or any Tenant Party, and
the wastes, by-products, or residues generated, resulting, or produced
therefrom.

31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give notice by registered
or certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project by power of sale
or a judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished to Tenant in writing the names and addresses of
all such persons who are to receive such notices. All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, but in any event within 2 business days of obtaining
knowledge of such claimed Material Landlord Default, give Landlord written
notice of such claim which notice shall specifically state that a Material
Landlord Default exists and telephonic notice to Tenant’s principal contact with
Landlord. Landlord shall then have 2 business days to commence cure of such
claimed Material Landlord Default and shall diligently prosecute such cure to
completion. If Landlord fails to commence cure of any claimed Material Landlord
Default as provided above, Tenant may commence and prosecute such cure to
completion provided that it does not affect any Building Systems affecting other
tenants, the Building structure or Common Areas, and shall be entitled to
recover the costs of such cure (but not any consequential or other damages) from
Landlord by way of reimbursement from Landlord with no right to offset against
Rent, to the extent of Landlord’s obligation to cure such claimed Material
Landlord Default hereunder, subject to the limitations set forth in the
immediately following sentence of this paragraph and the other provisions of
this Lease. If such claimed Material Landlord Default is not a default by
Landlord hereunder, or if Tenant failed to give Landlord the notice required
hereunder prior to commencing Tenant’s cure of any alleged Material Landlord
Default, Landlord shall be entitled to recover from Tenant, as Additional Rent,
any costs incurred by Landlord in connection with such cure in excess of the
costs, if any, that Landlord would otherwise have been liable to pay hereunder.

 

32



--------------------------------------------------------------------------------

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time during normal business
hours (except in the case of emergency) to inspect the Premises and to make such
repairs as may be required or permitted pursuant to this Lease and for any other
business purpose. Landlord and Landlord’s representatives may enter the Premises
during business hours on not less than 48 hours advance written notice (except
in the case of emergencies in which case no such notice shall be required and
such entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, showing the Premises to prospective purchasers and,
during the last year of the Term, to prospective tenants or for any other
business purpose. Landlord may erect a suitable sign on the Premises stating the
Premises are available to let (during the last 12 months of the Term) or that
the Project is available for sale. Landlord shall not otherwise allow any broker
nor shall or Landlord erect or install any “for lease” signs on the Building.
Subject to Landlord’s obligations under Section 10 relating to parking spaces,
Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use. At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions. Tenant shall at all times, except in the
case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder. Landlord shall use reasonable efforts to comply (and shall
request that its agents, representatives, and contractors use reasonable efforts
to comply) with Tenant’s reasonable security, confidentiality and safety
requirements with respect to entering restricted portions of the Premises;
provided, however, that Tenant has previously notified Landlord in writing of
such security, confidentiality and safety requirements.

33. Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project. Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34. Force Majeure. Neither Landlord nor Tenant shall be responsible or liable
for delays in the performance of its obligations hereunder when caused by,
related to, or arising out of acts of God, sinkholes or subsidence, strikes,
lockouts, or other labor disputes, embargoes, quarantines, weather, national,
regional, or local disasters, calamities, or catastrophes, inability to obtain
labor or materials (or reasonable substitutes therefor) at reasonable costs or
failure of, or inability to obtain, utilities necessary for performance,
governmental restrictions, orders, limitations, regulations, or controls,
national emergencies, delay in issuance or revocation of permits (except as
attributable to the negligent acts or omissions of the party claiming such delay
as an event of Force Majeure), enemy or hostile governmental action, terrorism,
insurrection, riots, civil disturbance or commotion, fire or other casualty, and
other causes or events beyond the reasonable control of Landlord or Tenant, as
applicable (“Force Majeure”).

35. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Cushman & Wakefield and Cassidy Turley. Landlord

 

33



--------------------------------------------------------------------------------

and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than the brokers, if any named in this
Section 35, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction. Landlord shall pay the brokers listed above a commission pursuant
to a separate written agreement with the brokers

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) NEITHER LANDLORD NOR ANY LANDLORD PARTY SHALL BE LIABLE TO TENANT OR ANY
OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF)
LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL
PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE
FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS,
LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS,
ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES
AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO
PERSONAL RECOURSE TO LANDLORD OR ANY LANDLORD PARTY FOR ANY ACT OR OCCURRENCE
IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER
AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF
IN EXCESS OF, AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED
SOLELY TO, LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR
CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S
INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) NO RECOURSE
SHALL BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY LANDLORD PARTY.
UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY LANDLORD PARTY BE LIABLE FOR INJURY
TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s reasonable
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed by Tenant at the sole
cost and expense of Tenant, and shall be of a size, color and type reasonably
acceptable to Landlord.

Tenant shall have the exclusive right to install its signage on the existing
monument sign at the driveway entrance to the Building (the “Building Monument
Sign”). Landlord intends to erect a monument sign at the Project in the location
shown on Exhibit I upon which the names of tenants of the Project shall be
displayed (“Project Monument Sign”), which Project Monument Sign shall be of the
standard and quality of other signs located at comparable projects in the
immediate neighborhood of the Project as of the date of this Lease. Tenant shall
have the non-exclusive right, at Tenant’s sole cost and expense, to place
signage bearing Tenant’s name and logo on the Project Monument Sign; provided
that Tenant shall have the exclusive right to the top signage location on the
Project Monument Sign for as long as Tenant is the tenant leasing the largest
premises in the Project (and as long as Tenant’s

 

34



--------------------------------------------------------------------------------

subletting of any portion of the Premises does not result in Tenant occupying
less space in the Project than any other tenant of the Project). Tenant’s
signage rights with respect to the Project Monument Sign may be transferred in
connection with any Permitted Assignment. Also, Tenant shall have the exclusive
right to display, at Tenant’s sole cost and expense, signage bearing Tenant’s
name and logo on the south side of the exterior of the Building in the location
shown on Exhibit I or another location reasonably acceptable to Landlord and
Tenant (“Building Sign”). Tenant acknowledges and agrees that Tenant’s signage
on the Monument Sign and the Building Sign including, without limitation, the
size, color and type, shall be subject to Landlord’s prior written approval,
which shall not be unreasonably withheld and shall be consistent with Landlord’s
signage program at the Project and applicable Legal Requirements. Landlord
hereby consents to the proposed design for Tenant’s Building Sign as set forth
on Exhibit I-1 attached hereto; provided, however that such consent shall not
excuse Tenant from having to satisfy applicable Legal Requirements including,
without limitation, any approvals or variances from any applicable association.
Tenant shall be responsible, at Tenant’s sole cost and expense, for the
maintenance of Tenant’s signage on the Monument Sign and the Building Sign, for
the removal of Tenant’s signage from the Monument Sign and the Building Sign at
the expiration or earlier termination of this Lease and for the repair all
damage resulting from such removal. Tenant shall, subject to complying with the
provisions of this Section 38, have the right to change all of its signage to
conform to changes in Tenant’s name and logo, provided Tenant gives Landlord not
less than 15 business days advance notice of such proposed changes. In addition,
Tenant will be permitted to install directional signage in the Common Areas in
locations designated by Landlord to assist in directing traffic to Tenant’s
lobby and shipping/receiving areas; provided, however, that all aspects of such
directional signage shall be subject to Landlord’s prior written approval.
Tenant’s signage permitted under this Section 38 may be funded from the TI
Allowance.

39. Right to Expand.

(a) [...***...]

 

***Confidential Treatment Requested

 

35



--------------------------------------------------------------------------------

[...***...].

(b) Amended Lease. [...***...].

(c) Exceptions. Notwithstanding the above, the [...***...] shall, at Landlord’s
election, not be in effect [...***...]:

(i) during any period of time that Tenant is in Default under any provision of
the Lease; or

(ii) if Tenant has been in Default under any provision of the Lease [...***...],
whether or not the Defaults are cured, during [...***...].

(d) Termination. The [...***...] shall, at Landlord’s option, terminate and be
of no further force or effect [...***...], if, [...***...], (i) Tenant fails to
timely cure any default by Tenant under the Lease; or (ii) Tenant has Defaulted
[...***...] during [...***...], whether or not such Defaults are cured.

 

***Confidential Treatment Requested

 

36



--------------------------------------------------------------------------------

(e) Rights Personal. The [...***...] is personal to Tenant or an assignee
pursuant to a Permitted Assignment and is not otherwise assignable without
Landlord’s consent, which may be granted or withheld in Landlord’s sole
discretion separate and apart from any consent by Landlord to an assignment of
Tenant’s interest in the Lease.

(f) No Extensions. The period of time within which [...***...] shall not be
extended or enlarged by reason of Tenant’s inability to [...***...].

40. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have 2 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
with respect to Base Rent and the Work Letter) by giving Landlord written notice
of its election to exercise each Extension Right at least 12 months prior to the
expiration of the Base Term of the Lease or the expiration of any prior
Extension Term.

Upon the commencement of any Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by the Rent
Adjustment Percentage. As used herein, “Market Rate” shall mean the then market
rental rate for similar buildings with similar improvements in similar condition
(based on normal wear and tear) as of the expiration of the expiring Term,
taking into account all concessions typically being offered by similar
landlords, as reasonably determined by Landlord and agreed to by Tenant.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, or the expiration of any prior Extension Term, Tenant has
not agreed with Landlord’s determination of the Market Rate for the first year
during such subsequent Extension Term after negotiating in good faith, Tenant
shall be deemed to have elected arbitration as described in Section 40(b).
Tenant acknowledges and agrees that, if Tenant has elected to exercise any
Extension Right by delivering notice to Landlord as required in this
Section 40(a), Tenant shall have no right thereafter to rescind or elect not to
extend the Term of the Lease for such Extension Term.

(b) Arbitration.

(i) Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate, each party shall deliver to the other a
proposal containing the Market Rate that the submitting party believes to be
correct (“Extension Proposal”). If either party fails to timely submit an
Extension Proposal, the other party’s submitted proposal shall determine the
Base Rent for the first year of the applicable Extension Term. If both parties
submit Extension Proposals, then Landlord and Tenant shall meet within 7 days
after delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (and defined below) to determine the Market
Rate. If Landlord and Tenant are unable to agree upon a single Arbitrator, then
each shall, by written notice delivered to the other within 10 days after the
meeting, select an Arbitrator. If either party fails to timely give notice of
its selection for an Arbitrator, the other party’s submitted proposal shall
determine the Base Rent for the Extension Term. The 2 Arbitrators so appointed
shall, within 5 business days after their appointment, appoint a third
Arbitrator. If the 2 Arbitrators so selected cannot agree on the selection of
the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon 10 days prior written notice to the other
party of such intent.

(ii) The authority of the Arbitrator(s) shall be limited strictly to a selection
of either Landlord’s Extension Proposal in its entirety or Tenant’s Extension
Proposal in its entirety as the

 

***Confidential Treatment Requested

 

37



--------------------------------------------------------------------------------

Extension Proposal which most closely approximates the Market Rate. The
Arbitrator(s) shall have no authority to create an independent structure of
Market Rate, combine elements of both Extension Proposals to create a third, or
compromise or alter in any way any of the components of the Extension Proposals
submitted by the parties. The sole decision to be made shall be which of the
parties’ Extension Proposals in its entirety shall determine the Market Rate for
the applicable Extension Term.

(iii) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Market Rate is not determined by the first day of the applicable Extension Term,
then Tenant shall pay Landlord Base Rent in an amount equal to the Base Rent in
effect immediately prior to such Extension Term and increased by the Rent
Adjustment Percentage until such determination is made. After the determination
of the Market Rate, the parties shall make any necessary adjustments to such
payments made by Tenant. Landlord and Tenant shall then execute an amendment
recognizing the Market Rate for the applicable Extension Term.

(iv) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved life sciences and high tech
industrial real estate in the greater San Diego metropolitan area, or (B) a
licensed commercial real estate broker with not less than 15 years experience
representing landlords and/or tenants in the leasing of high tech or life
sciences space in the greater San Diego metropolitan area, (ii) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested.

(c) Rights Personal. Extension Rights are personal to Tenant or an assignee
pursuant to a Permitted Assignment and are not otherwise assignable without
Landlord’s consent, which may be granted or withheld in Landlord’s sole
discretion separate and apart from any consent by Landlord to an assignment of
Tenant’s interest in the Lease.

(d) Exceptions. Notwithstanding anything set forth above to the contrary,
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times during the 12 month period immediately prior to the date that Tenant
intends to exercise an Extension Right, whether or not the Defaults are cured.

(e) No Extensions. The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(f) Termination. The Extension Rights shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
an Extension Right, if, after such exercise, but prior to the commencement date
of an Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of an Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

 

38



--------------------------------------------------------------------------------

41. [...***...].

42. Landlord’s Lien. If Tenant elects to use any portion of the Equipment
Allowance for the purchase of Funded Equipment, Landlord shall at all times have
a valid first priority security interest (“Security Interest”) upon all of the
Funded Equipment, and any replacements thereof or additions thereto which may
hereafter be situated in the Premises, and all proceeds therefrom (collectively,
the “Collateral”), which Security Interest shall secure payment of all Rent, and
secure payment of any damages or loss which Landlord may suffer by reason of any
default by Tenant of any covenant, agreement or conditions contained in this
Lease. Once the Equipment Allowance has been repaid in full, the Security
Interest will be automatically extinguished and the terms of this Section 42
will no longer apply to the Collateral. Nothing in this Lease will be construed
or is intended to create any security interest in any of Tenant’s property other
than as specifically set forth herein, and Landlord acknowledges and agrees that
Landlord has no security interest or other interest in any of Tenant’s work
product, products or intellectual property of any kind. Under no circumstances
shall any of the Collateral be removed from the Premises without the prior
written consent of Landlord unless and until all arrearages in Rent shall first
have been paid and discharged and all of the covenants, agreements and
conditions of this Lease have been fully complied with and fully performed by
Tenant. Upon the occurrence of any Default by Tenant, Landlord shall have the
right, to the extent permitted by law and in addition to any other rights or
remedies provided to Landlord in this Lease, to enter upon the Premises and take
possession of the Collateral without liability for trespass or conversion (and
Tenant agrees that no such entry shall be deemed to constitute a constructive
eviction of Tenant or entitle Tenant to any abatement of Rent), and to sell the
Collateral at a public or private sale (with or without having the Collateral at
any such sale); provided, however, that Landlord shall provide to Tenant
reasonable notice of the time and place of any public sale of the Collateral or
of the date after which the Collateral will be sold pursuant to a private sale,
as the case may be; provided, further, however, that the above requirement of
reasonable notice shall be deemed met if such notice is given in the manner
prescribed in this Lease at least 10 days before the time of the public sale or
the date after which a private sale will be made, as applicable. Unless
otherwise prohibited by law, Landlord or any of Landlord’s assigns may purchase
the Collateral at any such public or private sale. Tenant further agrees that
any such sale of the Collateral shall be deemed to have been a public sale
conducted in a commercially reasonable manner if such sale is held on or about
the Project or at any other location where the Collateral is located after the
time, place and

 

***Confidential Treatment Requested

 

39



--------------------------------------------------------------------------------

method of sale and a general description of the types of Collateral to be sold
have been advertised in a daily newspaper published in the county in which the
Project is located for 5 consecutive days (or any longer period that may be
required by any Legal Requirement) before the date of the sale. The proceeds
from any such disposition, less any and all expenses connected with the taking
of possession, holding and selling of the Collateral (including attorneys’ fees
actually incurred by Landlord in connection therewith) shall be applied as a
credit against the indebtedness secured by the security interest in the
Collateral granted in this Section 42. After deducting any amounts due under
this Lease to Landlord, any surplus shall be paid to Tenant or applied as
otherwise required by applicable Legal Requirements.

Tenant authorizes Landlord to take any actions necessary to perfect Landlord’s
security interest in the Collateral including, without limitation, to duly
execute on behalf of Tenant a Financing Statement describing the Collateral and
file or cause to be filed the Financing Statement with all appropriate
authorities so as to perfect Landlord’s security interest in the Collateral;
provided that upon the termination of the Security Interest, Landlord will, upon
written request from Tenant, promptly cause such Financing Statement to be
removed or record and extinguished. Tenant agrees to execute any Financing
Statement and/or additional documents and to take any further actions requested
by Landlord in good faith to evidence, perfect or maintain Landlord’s first
priority security interest in the Collateral. Tenant shall not change the state
where Tenant’s chief executive office is located or change Tenant’s corporate
name without providing Landlord with at least 30 days prior written notice
thereof. Tenant represents and warrants that Tenant’s exact legal name and state
of incorporation is set forth in the preamble on page 1 of this Lease.

43. Roof Equipment. Subject to the provisions of this Lease, Tenant may, at its
sole cost, install, maintain, and from time to time replace a communication dish
weighing up to 50 pounds and having a diameter or height of up to 20 inches and
other related equipment on the roof of the Building (collectively, “Roof
Equipment”) in a location reasonably selected by Tenant and reasonably
acceptable to Landlord for Tenant’s own communication purposes only; provided,
however, that (i) Tenant shall obtain Landlord’s prior written approval with
respect to the method of installation of such Roof Equipment which approval
shall not be unreasonably withheld, conditioned or delayed and shall include
consideration all relevant factors including, without limitation, the proposed
location of the Roof Equipment and method for fastening the same to the roof,
(ii) Tenant shall, at its sole cost, comply with any reasonable requirements
imposed by Landlord and all applicable Legal Requirements and the conditions of
any bond or warranty maintained by Landlord on the roof, and (iii) Tenant shall
remove, at its expense, at the expiration or earlier termination of this Lease,
any Roof Equipment which Landlord requires to be removed. Landlord shall have
the right to supervise any roof penetration. Tenant may not access the roof
without a representative of Landlord (who shall be reasonably available) being
present. Tenant shall repair any damage to the Building caused by Tenant’s
installation, maintenance, replacement, use or removal of the Roof Equipment.
Tenant shall remove any Roof Equipment at its cost upon expiration or
termination of the Lease. Tenant shall install, use, maintain and repair the
Roof Equipment, and use the access areas, so as not to damage or interfere with
the operation of the Building. Tenant shall protect, defend, indemnify and hold
harmless Landlord from and against claims, damages, liabilities, costs and
expenses of every kind and nature, including reasonable attorneys’ fees,
incurred by or asserted against Landlord arising out of Tenant’s installation,
maintenance, replacement, use or removal of the Roof Equipment. Landlord agrees
that it will not allow any rooftop user after Tenant’s installation of the Roof
Equipment to install equipment on the roof on the Building which unreasonably
interferes with Tenant’s Roof Equipment. Except for the costs and expenses
specifically provided for in this Section 43, there will be no additional rental
or similar charge for Tenant’s use of the roof for the Roof Equipment.

Notwithstanding anything to the contrary contained herein, if Landlord and
Tenant mutually agree to do so, Landlord shall have the right, to install,
maintain, repair and remove solar rooftop photo voltaic systems on the roof of
the Building (“Solar Roof Systems”) at any time during the Term, in locations
acceptable to Landlord, in its reasonable discretion. The initial cost to
install the Solar Roof Systems shall be split 50/50 between Landlord and Tenant
and Landlord’s 50% share of such initial costs shall not be included as part of
Operating Expenses. If the decision to install the Solar Roof Systems is made
prior to the completion of the Preliminary Drawings (as defined in the Work
Letter), Tenant shall have the right

 

40



--------------------------------------------------------------------------------

to use the TI Allowance to pay for Tenant’s share of the cost of the Solar Roof
Systems. The cost to operate, repair and maintain the Solar Roof Systems shall
be included in Building Operating Expenses. Landlord will install any Solar Roof
Systems in a manner which ensures that the structural integrity of the roof is
maintained and the roof remains water tight, and Landlord will repair any damage
caused by the installation of the Solar Roof Systems at its sole cost. Any
installation will be performed in a manner that minimizes interference with
Tenant’s use and business operations in the Premises. Tenant will have the right
to use the power generated by such Solar Roof Systems for its operations in the
Premises, and any excess power may be sold or used by Landlord as it deems
appropriate.

44. LEED Certification. Tenant agrees to cooperate with Landlord and to comply
with measures implemented by Landlord with respect to the Building and/or the
Project in connection with Landlord’s efforts to obtain a Leadership in Energy
and Environmental Design (LEED) certificate for the Buildings and/or the
Project, including any measures implemented by Landlord in connection with any
Solar Roof Systems installed by Landlord. Any measures implemented in accordance
with the foregoing will be at minimal or no cost to Tenant (except to the extent
provided in the Tenant Work Letter with respect to the Utility Savings
Upgrades), will be performed so as to minimize any interference with Tenant’s
use and enjoyment of the Premises, and will not require Tenant to make any
substantial changes to its business operations for the Permitted Use in the
Premises nor materially increase the cost of such business operations.
Notwithstanding anything to the contrary contained in this paragraph, Landlord
shall not be precluded from undertaking any retrofits, repairs or replacements
(including, without limitation, capital repairs and replacements) to the
Premises or the Building as part of Operating Expenses in the ordinary course of
maintenance or repairs (including, without limitation, capital repairs and
replacements) to the Premises or the Building, which retrofits, repairs or
replacements include LEED components or satisfy LEED rating systems or any
similar standard in connection with the performance by Landlord of its
obligations under this Lease so long as the cost of such LEED items is
reasonably comparable to the cost of non-LEED components, taking into account
any reasonably anticipated savings resulting from LEED components over the
remaining Term of this Lease. Tenant shall have the right, at Tenant’s sole cost
and expense or utilizing the Tenant Improvement Allowance, to pursue a LEED
certification of the Tenant Improvements, and Landlord will cooperate, at
minimal or no cost to Landlord, with Tenant’s efforts to pursue such
certification.

45. Miscellaneous.

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c) Financial Information. Tenant shall furnish Landlord with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term, (iii) at Landlord’s request from time to time, updated business
plans, including cash flow projections and/or pro forma balance sheets and
income statements, (iv) corporate brochures and/or profiles prepared by Tenant
for prospective investors, and (v) any other financial information or summaries
that Tenant typically provides to its lenders or shareholders, all of which
shall be treated by Landlord as confidential information belonging to Tenant. So
long as Tenant is a “public company” and its financial information is publicly
available, then the foregoing delivery requirements of this Section 45(c) shall
not apply. In the event that Tenant is no longer a “public company”, Landlord
and Tenant shall enter into a commercially reasonable form of non-disclosure
agreement with regards to the financial information being delivered by Tenant to
Landlord pursuant to this Section 45(c); provided, however, that if Tenant fails
to

 

41



--------------------------------------------------------------------------------

or is unwilling to promptly enter into such an agreement with Landlord after
written request from Landlord, Tenant shall nonetheless be required to provide
the information required pursuant to this Section 45(c) and Landlord shall treat
Tenant’s financial information as confidential information belonging to Tenant
and will not disclose the same to other than on a need-to-know basis to
Landlord’s affiliates, legal, financial or tax advisors, consultants, potential
lenders and potential purchasers and as required by Legal Requirements.

(d) Recordation. Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease. The
foregoing is not intended to prohibit Tenant from filing this Lease to the
extent that Tenant is required to do so pursuant to applicable SEC requirements;
provided, however that Tenant shall seek confidential treatment from the SEC
with respect to certain information contained in this Lease, as requested by
Landlord at the time of Landlord’s execution of this Lease. Landlord agrees to
promptly review any items requested by Tenant and cooperate with Tenant so that
Tenant may timely comply with its SEC filing obligations.

(e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i) Time. Time is of the essence as to the performance of each party’s
obligations under this Lease.

(j) OFAC. Tenant is currently (a) in compliance with and shall at all times
during the Term of this Lease remain in compliance with the regulations of the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and
any statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

 

42



--------------------------------------------------------------------------------

(k) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l) Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m) No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(o) Attorneys’ Fees. If a dispute of any type arises, or an action is filed
under this Lease based in contract, tort or equity, or this Lease gives rise to
any other legal proceeding between any of the parties hereto, the prevailing
party shall be entitled to recover from the losing party reasonable attorneys’
fees, costs and expenses, including, but not limited to, expert witness fees,
accounting and engineering fees, and any other professional fees incurred in
connection with the prosecution or defense of such action, whether the action is
prosecuted to a final judgment. For purposes of this Lease, the terms
“attorneys’ fees,” “costs” and “expenses” shall also include the fees and
expenses incurred by counsel to the parties hereto for photocopies,
duplications, deliveries, postage, telephone and facsimile communications,
transcripts of proceedings relating to the action and all other costs not
ordinarily recoverable under California Code of Civil Procedure § 1033.5(b), and
all fees billed for law clerks, paralegals, librarians, secretaries and others
not admitted to the bar but performing services under the supervision of an
attorney. The terms “attorneys’ fees,” “costs” and “expenses” shall also
include, without limitation, fees and costs incurred in the following
proceedings: (a) mediations; (b) arbitrations; (c) bankruptcy proceedings;
(d) appeals; (e) post-judgment motions and collection actions; and
(f) garnishment, levy and debtor examinations. The prevailing party shall also
be entitled to attorneys’ fees and costs after any dismissal of an action.

(p) Storage Area. Subject to Tenant complying with all of the provisions of this
Lease including, without limitation, Section 12 hereof, and all applicable Legal
Requirements and Landlord’s rules and regulations, Tenant shall have the right,
with funds from the TI Allowance, to construct and/or install, from time to
time, a Hazardous Materials storage container and a general storage facility in
the location depicted on Exhibit J attached hereto (the “Storage Area”), which
may be used by Tenant for Hazardous Materials storage, storage of Tenant’s
liquid nitrogen tanks or other liquid or compressed gas storage tanks,
installation of supplemental equipment for the Building systems, equipment
storage, and other storage facilities associated with Tenant’s occupancy of the
Building, at no additional Base Rent for the use of such facilities. All such
improvements to the Storage Area shall be of a design and type and with
screening acceptable to Landlord, in Landlord’s sole and absolute discretion.
Landlord shall have the right, in its sole and absolute discretion, to require
Tenant to remove any such improvements installed by Tenant in the Storage Area
and restore all such areas to their original use and condition upon the

 

43



--------------------------------------------------------------------------------

expiration or earlier termination of the Term. Tenant’s pro rata share of
parking spaces (i.e. the 150 spaces) provided for in this Lease shall be reduced
by the number of parking spaces impacted by the Storage Area and Tenant shall
not be entitled to any additional parking rights in the Project. Landlord shall
have no obligation to make any repairs or improvements to the Storage Areas and
Tenant shall maintain the same, at Tenant’s sole cost and expense, in good
repair and condition during the Term as though the same were part of the
Premises. At the expiration or earlier termination of the Term, Tenant shall, at
Tenant’s sole cost and expense, remove all of Tenant’s personal property from
the Storage Area and deliver the Storage Area to Landlord free of any debris and
trash and free of any Hazardous Materials.

[ Signatures on next page ]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

VERENIUM CORPORATION,

a Delaware corporation

By:     

/s/ Jeffrey G. Black

Its:     

Chief Financial Officer

LANDLORD:

ARE-JOHN HOPKINS COURT, LLC,

a Delaware limited liability company

By:      ARE-QRS CORP.,      a Maryland corporation,      managing member     
By:  

/s/ Gary Dean

     Its:  

Vice Present, Legal Affairs

 

45



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 1

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

LOGO [g206216206216_ex1012pg46.jpg]

 

1



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 2

 

LOGO [g206216206216_ex1012pg47.jpg]

 

2



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 3

 

LOGO [g206216206216_ex1012pg48.jpg]

 

3



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 1

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

PARCELS 1 & 2 IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA
AS SHOWN AT PAGE 16665 OF PARCEL MAPS FILED IN THE OFFICE OF THE COUNTY RECORDER
OF SAN DIEGO COUNTY, OCTOBER 24, 1991.

EXCEPTING ALL OIL, GAS AND OTHER HYDROCARBONS, NON-HYDROCARBON GASES OR GASEOUS’
SUBSTANCES, GEOTHERMAL RESOURCES AS DEFINED IN SECTION 6903 OF THE CALIFORNIA
PUBLIC RESOURCES CODE AND ALL OTHER MINERALS OF WHATSOEVER NATURE, WHETHER
SIMILAR TO THOSE HEREIN SPECIFIED OR NOT, WITHIN OR THAT MAY BE PRODUCED FROM
THE PROPERTY, PROVIDED, HOWEVER, THAT ALL RIGHTS AND INTEREST IN THE SURFACE OF
THE PROPERTY ARE HEREBY CONVEYED TO GRANTEE, NO RIGHT OR INTEREST OF ANY KIND
THEREIN, EXPRESS OR IMPLIED, BEING EXCEPTED OR RESERVED TO GRANTOR EXCEPT AS
HEREINAFTER EXPRESSLY SET FORTH RESERVED IN DEED RECORDED JANUARY 25, 1991 AS
FILE NO. 91-0035394.

FURTHER EXCEPTING THE SOLE AND EXCLUSIVE RIGHT FROM TIME TO TIME TO DRILL AND
MAINTAIN WELLS OR OTHER WORKS INTO, ON OR THROUGH THE PROPERTY BELOW A DEPTH OF
500 FEET AND TO PRODUCE, INJECT, STORE AND REMOVE FROM OR THROUGH SUCH WELLS OR
WORKS, OIL, GAS AND OTHER SUBSTANCES OF WHATEVER NATURE INCLUDING THE RIGHT TO
PERFORM BELOW A DEPTH OF 50O FEET ALL OPERATIONS DEEMED BY GRANTOR NECESSARY OR
CONVENIENT FOR THE EXERCISE OF SUCH RIGHTS, PROVIDED, HOWEVER, THAT THE EXERCISE
OF SUCH RIGHTS BELOW A DEPTH OF 500 FEET CONFERS NO RIGHTS TO GRANTOR WITH
RESPECT TO, AND SHALL NOT INTERFERE WITH GRANTEE’S USE AND ENJOYMENT OF THE
SURFACE OF, THE PROPERTY RESERVED IN DEED RECORDED JANUARY 25, 1991 AS FILE NO.
91-0035394.

LOTS 6, 7 AND 8 OF TORREY PINES SCIENCE CENTER UNIT NO. 1, IN THE CITY OF SAN
DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO.
12419, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY JULY 12,
1989.

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBONS, NON-HYDROCARBON GASES
OR GASEOUS SUBSTANCES, GEOTHERMAL RESOURCES AS DEFINED IN SECTION 6903 OF THE
CALIFORNIA PUBLIC RESOURCES CODE AND ALL OTHER MINERALS OF WHATSOEVER NATURE,
WHETHER SIMILAR TO THOSE HEREIN SPECIFIED OR NOT, WITHIN OR THAT MAY BE PRODUCED
FROM THE LAND, AS RESERVED BY CHEVRON LAND AND DEVELOPMENT COMPANY, A DELAWARE
CORPORATION (“GRANTOR”) IN THAT CERTAIN CORPORATION GRANT DEED TO NEXUS SCIENCE
CENTER - TORREY PINES, A CALIFORNIA LIMITED PARTNERSHIP (“GRANTEE”), RECORDED
MARCH 9, 1990, AS FILE NO. 90-127215, PROVIDED HOWEVER, THAT ALL RIGHTS AND
INTEREST IN THE SURFACE OF THE LAND ARE HEREBY CONVEYED TO GRANTEE NO RIGHT OR
INTEREST OF ANY KIND THEREIN, EXPRESS OR IMPLIED, BEING EXCEPTED OR RESERVED TO
GRANTOR EXCEPT AS HEREIN EXPRESSLY SET FORTH.

FURTHER EXCEPTING AND RESERVING TO GRANTOR, ITS SUCCESSOR AND ASSIGNS, THE SOLE
AND EXCLUSIVE RIGHT FROM TIME TO TIME TO DRILL AND MAINTAIN WELLS OR OTHER WORKS
INTO, ON OR THROUGH THE LAND BELOW A DEPTH OF 500 FEET AND TO PRODUCE, INJECT,
STORE AND REMOVE FROM OR THROUGH SUCH WELLS OR WORKS, OIL, GAS AND OTHER
SUBSTANCES OF WHATEVER NATURE INCLUDING THE RIGHT TO PERFORM BELOW A DEPTH OF
500 FEET ALL OPERATIONS DEEMED BY GRANTOR NECESSARY OR CONVENIENT FOR THE
EXERCISE OF SUCH RIGHTS, PROVIDED, HOWEVER, THAT THE EXERCISE OF SUCH RIGHTS
BELOW A DEPTH OF 500 FEET CONFERS NO RIGHTS TO GRANTOR WITH RESPECT TO, AND
SHALL NOT INTERFERE WITH GRANTEE’S USE AND ENJOYMENT OF THE SURFACE OF, THE
LAND.

 

1



--------------------------------------------------------------------------------

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER dated June 24, 2011 (this “Work Letter”) is made and entered
into by and between ARE-JOHN HOPKINS COURT, LLC, a Delaware limited liability
company (“Landlord”), and VERENIUM CORPORATION, a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease Agreement dated June
24, 2011 the “Lease”), by and between Landlord and Tenant, for those certain
premises located at 3550 John Hopkins Court, San Diego, California. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Jeff Black and Pam
Jagger (either such individual acting alone, “Tenant’s Representative”) as the
only persons authorized to act for Tenant pursuant to this Work Letter. Landlord
shall not be obligated to respond to or act upon any request, approval, inquiry
or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative. Tenant may change either Tenant’s Representative at any
time upon not less than 5 business days advance written notice to Landlord.
Neither Tenant nor Tenant’s Representative shall be authorized to direct
Landlord’s contractors in the performance of Landlord’s Work (as hereinafter
defined).

(b) Landlord’s Authorized Representative. Landlord designates Jay Ingram and Dan
Ryan (either such individual acting alone, “Landlord’s Representative”) as the
only persons authorized to act for Landlord pursuant to this Work Letter. Tenant
shall not be obligated to respond to or act upon any request, approval, inquiry
or other Communication from or on behalf of Landlord in connection with this
Work Letter unless such Communication is in writing from Landlord’s
Representative. Landlord may change either Landlord’s Representative at any time
upon not less than 5 business days advance written notice to Tenant. Landlord’s
Representative shall be the sole persons authorized to direct Landlord’s
contractors in the performance of Landlord’s Work.

(c) Architects, Consultants and Contractors.

(i) Landlord and Tenant hereby acknowledge and agree that: (A) DPR Construction,
Inc. (“DPR”), shall be the general contractor for the Building Shell Work (as
defined below) (in such capacity, the “Shell Contractor”), and any
subcontractors for the Building Shell Work shall be selected by Landlord, at it
is sole discretion, and (B) the architect for the Building Shell Work shall be
Gensler Architects (the “Shell Architect”) and the architect for the Tenant
Improvements shall be DGA (the “TI Architect”). The general contractor for the
Tenant Improvements (the “TI GC”) shall be selected and retained in accordance
with Section 1(c)(iii) below, and the subcontractors for the work of the major
trades of the Tenant Improvements (comprising the mechanical, electrical and
plumbing work, each a “Major Trade Subcontractor”) shall be selected and
designated for engagement by the TI GC as incorporated into the DPR negotiated
bid or the Proposed GC Bid, as applicable, for purposes of the TI GC retained by
Landlord in accordance with Section 1(c)(iii) below.

(ii) Landlord has pre-approved, and Tenant is currently in negotiations with,
DPR as the prospective general contractor for the Tenant Improvements, pursuant
to a negotiated bid process for the cost of the Tenant Improvements. Based on
the status of such negotiations as of the date of this Work Letter, Tenant may
(A) seek competitive negotiated bids from one or more of the Major Trade
Subcontractors proposed by DPR as part of the DPR negotiated bid, in order to
reduce the DPR negotiated bid proposal for the cost of the Tenant Improvements,
and (B) seek competitive negotiated bids from one or more additional general
contractors reasonably acceptable to Landlord with substantial experience in the
construction of wet lab research and development facilities. If Tenant elects
seek competitive negotiated bids from the Major Trade

 

1



--------------------------------------------------------------------------------

Subcontractors in order to reduce the DPR negotiated bid for the Tenant
Improvements, Tenant shall do so in accordance with Section 1(c)(iv) below; and
if Tenant elects to seek negotiated competitive bids from qualified general
contractors to act as the TI GC, Tenant shall do so in accordance with
Section 1(c)(iii) below; provided that the DPR negotiated bid and the
competitive Proposed GC Bids shall reflect the same cost of the major trade work
to be performed by the Major Trade Subcontractors selected by Tenant pursuant to
Section 1(c)(iii) below. Landlord shall have the right to participate in
Tenant’s negotiated bid process with DPR and any of the Major Trade
Subcontractors, and in Tenant’s competitive bid process with the general
contractors and subcontractors selected by Tenant as provided in Sections
1(c)(iii) and 1(c)(iv) below. Tenant shall share copies of the competitive
negotiated bids received from the alternative general contractors and the major
trade subcontractors with Landlord on an “open book” basis.

(iii) If Tenant elects to seek competitive negotiated bids from one or more
additional general contractors reasonably acceptable to Landlord, and as a
result of the competitive bid process a qualified competing general contractor
provides Tenant with a lower competitive bid for the work of the Tenant
Improvements (incorporating the cost of the major trade work as proposed by the
Major Trade Subcontractors selected by Tenant), which is acceptable to Tenant
(the “Proposed GC Bid”), then Tenant shall submit such Proposed GC Bid to
Landlord and DPR for their mutual consideration. Landlord shall have ten
(10) business days following receipt of the Proposed Bid to designate either DPR
or the general contractor submitting the Proposed GC Bid as the general
contractor of the Tenant Improvements (the “TI GC”). The TI GC shall be engaged
by Landlord pursuant to a construction agreement approved by Tenant in its
reasonable discretion prior to execution by Landlord and TI GC. The TI GC
construction agreement shall provide that Tenant will be named as an express
beneficiary of the warranties provided by the TI GC and the subcontractors
performing the work of the Tenant Improvements. In the event that DPR is engaged
as the TI GC, then the general conditions of the Building Shell Work and the
Tenant Improvements shall be equitably allocated between Landlord and Tenant in
proportion to the relative cost of the Building Shell Work and the Tenant
Improvements.

(iv) Landlord shall provide Tenant with Landlord’s list of pre-approved Major
Trade Subcontractors. Within 2 business days after receipt of the list, Tenant
shall notify Landlord in writing the names of any major trade subcontractors
that Tenant would like added to the pre-approved list. Landlord shall consider
such request and if any of the major trade subcontractors proposed by Tenant are
acceptable to Landlord in the exercise of Landlord’s reasonable discretion,
Landlord shall add the applicable major trade subcontractors to the pre-approved
list and bids shall be obtained from all of the parties on the pre-approved
list. The lowest competitive bid shall be used as the basis to select the Major
Trade Subcontractors retained by the TI GC from such pre-approved list.

2. Tenant Improvements.

(a) Definitions.

(i) “Base Building Systems” shall mean the systems being provided by Landlord as
described in Annex 1 attached to this Work Letter.

(ii) “Building Shell” shall mean a warm shell building consisting of the items
reflected on the base building description attached to this Work Letter as Annex
1 (“Base Building Description”).

(iii) “Building Shell Improvements” shall mean the following improvements to the
Building Shell and Base Building Systems to be included in the Landlord’s Work:
(a) construction of the first floor Building lobby improvements (with quality of
finishes comparable to those at the Project and comparable projects in the
neighborhood of the Project as of the date of this Lease), (b) construction of
the first and second floor restroom renovations, (c) installation of one
(1) freight and one (1) passenger elevator and (d) construction of a feature
staircase (all of which

 

2



--------------------------------------------------------------------------------

shall be done in accordance with the Space Plans, except as provided in
Section 2(a)(viii) below); provided, however, if Tenant requests finishes to the
first floor Building lobby that are more expensive than those provided by
Landlord as contemplated in clause (a) of this Section 2(a)(iii), Tenant shall
be responsible for such excess costs which may at Tenant’s election be paid for
out of the TI Fund.

(iv) “Building Shell Work” shall consist of the following work to be performed
by Landlord (at Landlord’s sole cost and expense except as otherwise provided
for in the Lease and this Work Letter): (A) constructing the Building Shell
Improvements, (B) installing the a new Arithane foam roof over the entire
Building, (C) causing water, electricity and gas to be available to the Premises
and causing cable fiber to be installed by Time Warner at the main point of
entry to the Building, (D) placing the Base Building Systems in good operating
condition in accordance with Delivery conditions of Section 2 of the Lease,
(E) install separate meters/sub-meters for the Common Building Systems required
pursuant to the Lease, and (F) cause utilities for the equipment which is part
the Building Shell to be operational.

(v) “Working Drawings” means the construction plans, specifications and drawings
for the Building Shell Work and Tenant Improvements, consistent with the Space
Plans, as prepared by the TI Architect in accordance with Section 2(c) below;
provided that the construction drawings for the freight and passenger elevators
to be installed as part of the Building Shell Work shall be those construction
drawings to be prepared by the Shell Architect within 60 days after the mutual
execution and delivery of the Lease (the “Elevator Drawings”).

(vi) “Landlord’s Work” shall mean, collectively, (A) performance of the Building
Shell Work, and (B) construction of the Tenant Improvements.

(vii) “Minor Variations” shall mean any modifications which do not materially
affect the exterior appearance of the Building and which are reasonably
required: (a) to comply with all applicable Legal Requirements and/or to obtain
or to comply with any building permit required for Landlord’s Work; (b) to
comply with any request by Tenant for modifications to Landlord’s Work following
approval of the Working Drawings; (c) to comport with good design, engineering,
and construction practices that are not material; or (d) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of Landlord’s Work.

(viii) “Space Plans” means space plans for the Building Shell Improvements and
the Tenant Improvements as indicated on the preliminary space plans prepared by
the TI Architect dated June 9, 2011, which have been approved by Landlord and
Tenant.

(ix) “Substantial Completion of Landlord’s Work” shall mean completion of
Landlord’s Work such that: (A) the Base Building Systems have been delivered to
Tenant in good working order, with all air-balancing associated with the Tenant
Improvements completed per the Working Drawings; (B) the Shell Architect has
certified that the Building Shell Improvements are completed in accordance with
the Working Drawings (and the Elevator Drawings), except for minor “punch-list”
items which do not materially affect Tenant’s ability to occupy the Premises for
Tenant’s business operations; (C) the TI Architect has certified that the Tenant
Improvements are completed in accordance with the Working Drawings, except for
minor “punch-list” items which do not materially affect Tenant’s ability to
occupy the Premises or operate the equipment installed as part of the Tenant
Improvements for Tenant’s business operations; provided, however, (other than
the pilot plant equipment for which Landlord has no responsibility other than
simply hooking it up and confirming that the process utilities that are required
as set forth in the Working Drawings are operational in accordance with the
specifications set forth therein) the functioning of the equipment installed as
part of the Tenant Improvements to Tenant’s particular use requirements and any
certifications shall be the sole responsibility of Tenant (and not Landlord) and
the satisfaction of any such particular use requirements and/or any
certifications shall not considered be for purposes of whether there is
Substantial Completion of Landlord’s Work; (D) Tenant has been provided with the
number of parking spaces to which it is entitled under the

 

3



--------------------------------------------------------------------------------

Lease, subject to any reduction in spaces by Tenant as permitted by Section 10
and Section 45(p) of the Lease; (E) exclusive occupancy of the Premises has been
tendered to Tenant, in a clean and sanitary condition, free of all construction
rubbish, debris and dirt, with all excess construction materials and
construction equipment removed therefrom; and (F) Landlord has received a signed
permit card or certificate of occupancy, or its legal equivalent, permitting
Tenant to legally access and occupy the Premises.

(x) “Tenant Improvements” shall mean all improvements to the Building of a fixed
and permanent nature as shown on the Working Drawings, as defined in
Section 2(c) below, including, without limitation, all exterior improvements to
the Project Common Areas made in support of Tenant’s occupancy of the Project as
part of the Landlord’s Work.

(xi) “TI Fund” means the aggregate amount of the TI Allowance and the Excess TI
Costs as such terms are defined in Section 5 of this Work Letter.

(b) Tenant’s Space Plans. Landlord and Tenant acknowledge and agree that the
space plan prepared by the TI Architect attached to the Lease as Exhibit G (the
“Space Plan”) has been approved by both Landlord and Tenant for the purposes of
the design of the Tenant Improvements and the Building Shell Improvements
(subject to the Elevator Drawings for the design and location of the passenger
and freight elevators to be constructed as part of the Building Shell
Improvements). Landlord and Tenant further acknowledge and agree that any
Changes to the Space Plan requested by Tenant shall only be made pursuant to a
Tenant-executed Change Request (as defined in Section 4(a) of this Work Letter),
the cost of which shall be paid for by Tenant from the TI Fund. Tenant shall be
solely responsible for all costs incurred by Landlord to alter the Building as a
result of such a Change Request (which may be funded from the TI Fund).
Notwithstanding Landlord’s approval of the Space Plan or its future approval of
the Working Drawings, Tenant shall be solely responsible for ensuring that the
design and specifications for the Building Shell Improvements and the Tenant
Improvements are consistent with Tenant’s requirements. Landlord shall have no
obligation to, and shall not, secure any permits, approvals or entitlements
related to Tenant’s specific use of the Premises or Tenant’s business operations
therein. Other than its obligation to perform Landlord’s Work, Landlord shall
not have any obligation whatsoever with respect to the finishing of the Premises
for Tenant’s use and occupancy.

(c) Preliminary Drawings. Not later than 6 weeks after the mutual execution and
delivery of the Lease, Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Building Shell Improvements (incorporating the Elevator
Drawings) and for the Tenant Improvements (“Preliminary Drawings”), which
Preliminary Drawings shall be prepared substantially in accordance with the
Space Plan. Tenant shall have the right to participate in, and shall be included
in, Landlord’s discussions with the TI Architect during the course of
preparation of the Preliminary Drawings, and the right to value-engineer the
design of the Tenant Improvements in Tenant’s discretion as part of the design
process. Tenant shall be solely responsible for ensuring that the Preliminary
Drawings reflect Tenant’s requirements for the Tenant Improvements. Tenant shall
deliver its written comments on the Preliminary Drawings to Landlord not later
than 5 business days after Tenant’s receipt of the same; provided, however, that
Tenant may not disapprove any matter that is consistent with the Space Plan
without submitting a Change Request. Landlord and the TI Architect shall
consider all such comments in good faith and shall, within 5 business days after
receipt, notify Tenant how Landlord proposes to respond to such comments. Any
disputes in connection with such comments shall be resolved in accordance with
Section 2(d) hereof. Once approved by Landlord and Tenant, subject to the
provisions of Section 4 below, neither Landlord nor Tenant shall materially
modify the Preliminary Drawings except as may be reasonably required in
connection with the issuance of the TI Permit (as defined in Section 3(b)
below).

(d) Working Drawings; Approval and Completion. It is hereby acknowledged that
the Working Drawings must be completed and approved no later than 23 weeks after
the mutual execution and delivery of this Lease in order for the Substantial
Completion of the Landlord’s Work to occur by the Target Commencement Date (as
defined in the Lease). Not later than 15 weeks after Landlord and Tenant’s
approval of the Preliminary Drawings, Landlord shall cause the TI Architect to
prepare and

 

4



--------------------------------------------------------------------------------

deliver to Tenant for review and comment the proposed final working plans,
drawings and specifications for the Building Shell Improvements and for the
Tenant Improvements (“Working Drawings”), which Working Drawings shall be
prepared substantially in accordance with the Preliminary Drawings approved by
Tenant. Tenant shall have the right to participate in Landlord’s discussions
with the TI Architect during the course of preparation of the Working Drawings,
and the right to value engineer the design of the Tenant Improvements in
Tenant’s discretion as part of the design process. Tenant shall be solely
responsible for ensuring that the Working Drawings reflect Tenant’s requirements
for the Tenant Improvements. Upon any dispute regarding the design of the Tenant
Improvements as set forth in the Working Drawings, which is not settled within
10 business days after notice of such dispute is delivered by one party to the
other, Tenant may make the final decision regarding the design of the Tenant
Improvements, provided (i) Tenant acts reasonably and such final decision is
either consistent with or a compromise between Landlord’s and Tenant’s positions
with respect to such dispute, (ii) that all costs and expenses resulting from
any such decision by Tenant shall be payable out of the TI Fund (as defined in
Section 5(d) below), and (iii) Tenant’s decision will not adversely affect the
Base Building Systems or the structural components of the Building Shell or
Building Shell Improvements. Any changes to the Working Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3. Performance of Landlord’s Work.

(a) Commencement and Permitting. Landlord shall commence and complete the
Building Shell Improvements in a diligent manner and shall commence construction
of the Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the
Working Drawings approved by Tenant. The cost of obtaining the TI Permit shall
be payable from the TI Fund; provided that all credits associated with the
existing Building improvements (including, without limitation, all credits
arising out of reduced water capacity requirements associated with the removal
of lab sinks and plumbing fixtures from the Building) shall be credited against
the TI Permit costs before any payment is made from the TI Fund. Tenant shall
assist Landlord in obtaining the TI Permit. If any Governmental Authority having
jurisdiction over the construction of Landlord’s Work or any portion thereof
shall impose terms or conditions upon the construction thereof that: (i) are
inconsistent with Landlord’s obligations hereunder, (ii) increase the cost of
constructing Landlord’s Work, or (iii) will materially delay the construction of
Landlord’s Work, Landlord and Tenant shall reasonably and in good faith seek
means by which to mitigate or eliminate any such adverse terms and conditions.

(b) Completion of Landlord’s Work. On or before the Target Commencement Date
(subject to Tenant Delays and Force Majeure delays), Landlord shall cause the
Substantial Completion of the Landlord’s Work in a good and workmanlike manner,
in accordance with the TI Permit, subject, in each case, to Minor Variations and
normal “punch list” items of a non-material nature that do not interfere with
the use of the Premises. Upon Substantial Completion of Landlord’s Work,
Landlord shall require the TI Architect and the TI GC to execute and deliver,
for the benefit of Tenant and Landlord, a Certificate of Substantial Completion
in the form of the American Institute of Architects (“AIA”) document G704 with
respect to the Tenant Improvements.

Tenant shall have the right, in Tenant’s sole discretion, pursuant to a Change
Request, to cause the accelerated construction of the pilot plant portion of the
Tenant Improvements and to pay for accelerated construction costs from the
Tenant Improvement Allowance at any time during the course of the Landlord’s
Work; provided, however, that in no event may Tenant use more than […***…] of
the Tenant Improvement Allowance to pay for such accelerated constructions costs
and any additional accelerated construction costs shall be payable by Tenant as
Excess TI Costs.

(c) Selection of Materials. Where more than one type of material or structure is
indicated on the Tenant-approved Working Drawings as approved alternatives for
the construction of the Building Shell and Tenant Improvements, the option will
be selected at Landlord’s sole and absolute subjective discretion.

 

***Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

(d) Delivery of the Premises. When Landlord’s Work is Substantially Complete,
subject to the remaining terms and provisions of this Section 3(d), Tenant shall
accept the Premises subject to Landlord’s obligation to repair any Minor
Variations and completed or remedy and normal “punch list” items of a
non-material nature that do not interfere with the use of the Premises within a
reasonable period following the Commencement Date. Tenant’s taking possession
and acceptance of the Premises shall not constitute a waiver of: (i) any
warranty with respect to workmanship (including installation of equipment) or
material (exclusive of equipment provided directly by manufacturers), (ii) any
non-compliance of Landlord’s Work with applicable Legal Requirements, or
(iii) any claim that Landlord’s Work was not completed substantially in
accordance with the Working Drawings (subject to Minor Variations and such other
changes as are permitted hereunder) (collectively, a “Construction Defect”).
Tenant shall have one year after Substantial Completion within which to notify
Landlord of any such Construction Defect discovered by Tenant, and Landlord
shall use reasonable efforts to remedy or cause the responsible contractor to
remedy any such Construction Defect within a reasonable period thereafter.
Notwithstanding the foregoing, Landlord shall not be in default under the Lease
if the applicable contractor, despite Landlord’s reasonable efforts, fails to
remedy such Construction Defect within a reasonable period so long as Landlord,
within 30 days thereafter, commences and diligently and continuously prosecutes
such remedial action to completion. If Landlord fails to timely perform any
repair or replacement of any Construction Defect which will immediately and
adversely affect Tenant’s ability to conduct its business in the Premises within
30 days after delivery of Tenant’s notice that such defective condition exists
(or such longer period as may be required if Landlord is diligently pursuing
remedial action), Tenant shall have the right to pursue remedial action with
respect to such Construction Defect in accordance with the requirements of
Section 31 of the Lease. Notwithstanding the foregoing, if Landlord disputes an
item in question, any reimbursement shall be subject to reconciliation following
the final determination of the disputed item.

(e) Construction Warranties. Landlord shall obtain customary warranties and
guaranties from the contractor(s) performing the Landlord’s Work and/or the
manufacturers of equipment installed as part of the Landlord’s Work (including,
without limitation, a not less than 10-year roof warranty on the Arithane foam
roof), and shall cooperate with Tenant in obtaining any extended warranties
requested by Tenant on the Tenant Improvements (and Tenant acknowledges that
Tenant is responsible for purchasing the Funded Equipment and paying for and
obtaining any warranties on the Funded Equipment). Landlord shall be under no
obligation to incur additional expense in order to obtain extended warranties,
provided that Tenant may elect to pay for such extended warranties from the TI
Fund. Landlord shall, upon request by Tenant, use its good faith efforts to
pursue its rights under any such warranties obtained by Landlord for the benefit
of Tenant, and unless such efforts are required to comply with Landlord’s
compliance obligations under Section 7 of the Lease or its repair obligations
under Section 13 of the Lease, Landlord shall be under no obligation to incur
any expense in connection with asserting rights under such warranties or
guaranties against either the contractor or the manufacturer. Tenant shall be
entitled to receive the benefit of all construction warranties and
manufacturer’s equipment warranties relating to equipment installed in the
Premises, and relating to any new equipment installed as part of the Landlord’s
Work in placing the Base Building Systems in good working order. If requested by
Tenant, Landlord shall attempt to obtain extended warranties from manufacturers
and suppliers of such equipment, but the cost of any such extended warranties
shall be borne solely out of the TI Fund. Landlord shall promptly undertake and
complete, or cause to be completed, all punch list items in a manner that will
not unreasonably interfere with Tenant’s use and occupation of the Premises, and
will act reasonably to mitigate any disturbance of Tenant’s employees during
normal business hours of the Building in performing such work. Landlord shall
leave the affected portions of the Premises clean and free of debris resulting
from such punch list work.

(f) Commencement Date Delay. Except as otherwise provided in the Lease, Delivery
of the Premises shall occur when Landlord’s Work has been Substantially
Completed, except to the extent that completion of Landlord’s Work shall have
been actually delayed by any one or more of the following causes (“Tenant
Delay”):

(i) Tenant’s failure to comply with any time deadlines in this Work Letter, or
any other breach by Tenant of the terms of this Work Letter;

 

6



--------------------------------------------------------------------------------

(ii) Tenant’s request for Change Requests (as defined in Section 4(a) below),
whether or not any such Change Requests are actually performed;

(iii) Construction of any Change Requests;

(iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times if Tenant requires such items notwithstanding
Landlord’s notice to Tenant of the lack of availability of such items;

(v) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi) Tenant’s delay in providing information critical to the normal progression
of the Project. Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii) Tenant’s delay in making payments to the TI Fund for Excess TI Costs (as
defined in Section 5(d) below);

(viii) Delays resulting from the process of selecting and retaining a TI GC
other than DPR; or

(ix) Delay in delivery or incomplete delivery of any of Tenant’s pilot plant
equipment as required per the schedule provided by Landlord, and any delays
caused by Tenant’s Work associated with the start-up testing and commissioning
of the pilot plant equipment which interferes with Landlord’s Work, subject to
the terms and conditions of Section 6(b) below.

If Substantial Completion of the Landlord’s Work is delayed for any of the
foregoing reasons, then Landlord shall cause the TI Architect to certify the
date on which the Tenant Improvements would have been completed but for such
Tenant Delay and such certified date shall be the date of Delivery.

(g) Hazardous Materials Storage Area. Landlord, as part of the permits for the
Landlord’s Work, shall use its reasonable efforts to obtain permitted approval
from the City of San Diego for the location of a hazardous materials storage
area in the Storage Area, and shall be responsible as part of Landlord’s Work
for completing only those improvements relating to the Storage Area shown on
Exhibit J. If the location of the Storage Area as shown on Exhibit J is required
to be moved to a different part of the Project by the City of San Diego, Tenant
and Landlord shall cooperate with one another in obtaining the approval of the
City of San Diego for a mutually-acceptable alternate location for the Storage
Area. Tenant shall be responsible for any governmental approvals required for
installation of hazardous materials storage container(s) within the Storage Area
following Landlord’s construction thereof.

4. Changes. Any changes requested by Tenant to the Tenant Improvements from the
design set forth in the Space Plan shall be requested and instituted in
accordance with the provisions of this Section 4 and shall be subject to the
written approval of Landlord and the TI Architect, such approval not to be
unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request For Changes. If Tenant shall request changes to the Tenant
Improvements or Building Shell Improvements (“Changes”), Tenant shall request
such Changes by notifying Landlord in writing in substantially the same form as
the AIA standard change order form (a

 

7



--------------------------------------------------------------------------------

“Change Request”), which Change Request shall detail the nature and extent of
any such Change. Such Change Request must be signed by Tenant’s Representative.
Landlord shall, before proceeding with any Change, use commercially reasonable
efforts to respond to Tenant as soon as is reasonably possible with an estimate
of: (i) the time it will take, and (ii) the architectural and engineering fees
and costs that will be incurred, to analyze such Change Request (which costs
shall be paid from the TI Fund to the extent actually incurred, whether or not
such change is implemented). Landlord shall thereafter submit to Tenant in
writing, within 5 business days of receipt of the Change Request (or such longer
period of time as is reasonably required depending on the extent of the Change
Request), an analysis of the additional cost or savings involved, including,
without limitation, architectural and engineering costs and the period of time,
if any, that the Change will extend the date on which Landlord’s Work will be
Substantially Complete. Any such delay in the completion of Landlord’s Work
caused by a Change, including any suspension of Landlord’s Work while any such
Change is being evaluated and/or designed, shall be Tenant Delay.

(b) Landlord Changes. Landlord shall be permitted to make Minor Variations to
the Space Plans, and to the Preliminary Drawings and Working Drawings following
Tenant’s approval thereof, without Tenant’s consent, but shall notify Tenant of
any Minor Variations that may have an effect on construction of the Tenant
Improvements. No Minor Variations shall be permitted that materially change
Tenant’s use or occupancy of the Premises. Landlord shall reasonably cooperate
with Tenant in making any Minor Variations that may increase the cost of the
Tenant Improvements or delay Substantial Completion of Landlord’s Work. All
other modifications to the Space Plans, or the Preliminary Drawings or Working
Drawings following Tenant’s approval thereof, shall be subject to Tenant’s prior
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

(c) Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted. Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

5. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Landlord and Tenant shall mutually approve the detailed
breakdown by trade of the costs incurred or that will be incurred in connection
with the design and construction of the Tenant Improvements (the “Budget”). The
Budget shall be based upon bids submitted based upon the Preliminary Drawings
approved by Tenant and shall include a payment to Landlord of administrative
rent (“Administrative Rent”) equal to 3% of the TI Costs (exclusive of the cost
of the Funded Equipment) for monitoring and inspecting the construction of the
Tenant Improvements and Changes, which sum shall be payable from the TI Fund (as
defined in Section 5(d). Administrative Rent shall be inclusive of all costs,
expenses and fees incurred by or on behalf of Landlord arising from, out of, or
in connection with monitoring the construction of the Tenant Improvements and
Changes, and shall be payable out of the TI Fund. If the Budget is greater than
the TI Allowance, Tenant shall deposit with Landlord the difference, in cash,
prior to the commencement of construction of the Tenant Improvements (and prior
to any subsequent Change that increases the cost of the Tenant Improvements),
for disbursement by Landlord as described in Section 5(d).

(b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:

1. a “Tenant Improvement Allowance” in the maximum amount of […***…], which is
included in the Base Rent set forth in the Lease; and

 

*** Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

2. an “Additional Tenant Improvement Allowance” in the maximum amount of
[…***…], which shall, to the extent used, result in adjustments to the Base Rent
as set forth in the Lease.

Within 30 days after Tenant’s receipt of the Budget, Tenant shall notify
Landlord how much Additional Tenant Improvement Allowance Tenant has elected to
receive from Landlord. Such election shall be final and binding on Tenant, and
may not thereafter be modified without Landlord’s consent, which may be granted
or withheld in Landlord’s sole and absolute subjective discretion. The TI
Allowance shall be disbursed in accordance with this Work Letter. In accordance
with Section 4(c) of the Lease, Tenant has the ability to fund a portion of the
Funded Equipment from the Equipment Allowance, which equipment may be installed
as part of the Landlord’s Work. To the extent that such Funded Equipment is
installed as part of the Landlord’s Work, such installation shall be at Tenant’s
sole cost and expense, provided that the cost thereof may be paid for as part of
the TI Costs, in which case Landlord shall receive Administrative Rent on such
TI Costs, but not on the cost of the Funded Equipment installed as part of the
Landlord’s Work.

Tenant shall have no right to the use or benefit (including any reduction to or
payment of Base Rent) of any portion of the TI Allowance not required for the
construction of (i) the Tenant Improvements described in the Working Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to Section 4.

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements (with the cost of the electrical power and utilities
being covered by the general conditions of the construction contract with the TI
GC and allocated as set forth in Section 1(c)(iii) above), the cost of preparing
the Space Plan, the Preliminary Drawings and the Working Drawings, all other
costs set forth in the Budget, including Landlord’s Administrative Rent,
Landlord’s out-of-pocket expenses, costs resulting from Tenant Delays and the
cost of Changes, Tenant’s signage costs pursuant to Section 38(c) of the Lease,
Tenant’s cost of permitting, design and installation of the Storage Area, and
utilities required for a Hazardous Materials storage container therein (pursuant
to Section 45(p) of the Lease) and any other costs subject to reimbursement out
of the TI Allowance as set forth in this Work Letter or in the Lease
(collectively, “TI Costs”). As part of the costs covered by the Tenant
Improvement Allowance, Tenant shall also be permitted to retain the services of
an independent construction manager selected by Tenant and reasonably approved
by Landlord to supervise the construction of the Tenant Improvements on behalf
of Tenant. Landlord hereby consents to the hiring of Bob Dilworth of Coronado
Assets. Notwithstanding anything to the contrary contained herein, the TI Fund
shall not be used to purchase any furniture, personal property or other
non-Building system materials or equipment, including, but not limited to,
non-ducted biological safety cabinets and other scientific equipment, which are
not incorporated into the Tenant Improvements or the Budget. Notwithstanding
anything to the contrary contained herein, if Landlord and Tenant mutually agree
prior to the completion of the Preliminary Drawings to install a “chilled beam”
HVAC system or a Solar Roof System serving the Building (either or both, the
“Utility Savings Upgrades”), each of Landlord and Tenant shall be responsible
for 50% of the cost of installing such Utility Savings Upgrades. Tenant may
apply a portion of the TI Allowance to cover its portion of the costs of such
Utility Savings Upgrades.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time the remaining TI Costs under the Budget exceed the
remaining unexpended TI Allowance, Tenant shall deposit with Landlord, as a
condition precedent to Landlord’s obligation to complete the Tenant
Improvements, 100% of the then current TI Cost in excess of the remaining TI
Allowance (“Excess TI Costs”) within ten (10) business days following the
determination of such excess amount pursuant to an approved Change which results
in an increase to the Budget. If Tenant fails to deposit any Excess TI Costs
with Landlord,

 

***Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

Landlord shall have all of the rights and remedies set forth in the Lease for
nonpayment of Rent (including, but not limited to, the right to interest at the
Default Rate and the right to assess a late charge). For purposes of any
litigation instituted with regard to such amounts, those amounts will be deemed
Rent under the Lease. Funds deposited by Tenant shall be the first disbursed to
pay TI Costs. Notwithstanding anything to the contrary set forth in this
Section 5(d), Tenant shall be fully and solely liable for TI Costs (and the cost
of Minor Variations, subject to the limitations of Section 4(b) above) in excess
of the TI Allowance. If upon Substantial Completion of the Tenant Improvements
and the payment of all sums due in connection therewith there remains any
undisbursed portion of the TI Fund, Tenant shall be entitled to such undisbursed
TI Fund solely to the extent of any Excess TI Costs deposit Tenant has actually
made with Landlord.

(e) Payment for TI Costs. Landlord shall reimburse Tenant for the costs of its
construction manager and TI Architect schematic design fees for the Tenant
Improvements from the TI Fund against a draw request in a commercially
reasonable form, no later than 30 days following receipt of such draw request.
Upon completion of the Tenant Improvements, Landlord shall deliver to Tenant
(i) “as built” plans for the Tenant Improvements in print format, (ii) a
certificate of substantial completion in form AIA G704, and (iii) copies of all
operating manuals and warranties relating to the Tenant Improvements. Tenant may
begin submitting draw requests for the reimbursement of TI Costs Tenant incurs
in connection with the drafting of the Space Plans and amounts payable to
Tenant’s construction manager at any time after that date which is 30 days after
the date Lease is executed.

6. Tenant Access.

(a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Building (i) not less than 30 days prior
to the Substantial Completion of the Landlord’s Work (and as soon as is
reasonable based on the requirements for the orderly completion of the
Landlord’s Work, provided that the Commencement Date shall only be delayed as
required to provide Tenant with at least 30 days of access to perform Tenant’s
Work) to perform any work (“Tenant’s Work”) required by Tenant other than
Landlord’s Work, provided that such Tenant’s Work is coordinated with the Shell
Contractor, TI Architect and TI GC, and complies with the Lease and all other
reasonable restrictions and conditions Landlord may impose, and (ii) at all
times during the performance of Landlord’s Work, to inspect and observe work in
process; all such access shall be during normal business hours or at such other
times as are reasonably designated by Landlord. Notwithstanding the foregoing,
Tenant shall have no right to enter, nor shall any of Tenant’s contractors be
permitted to enter, onto the Premises to perform any of the Tenant’s Work,
unless and until Tenant shall deliver to Landlord evidence reasonably
satisfactory to Landlord demonstrating that the persons entering onto the
Premises are covered by (i) Tenant’s commercial general liability coverage with
loss limits required under the Lease, and (ii) workers’ compensation coverage in
amounts required by applicable Legal Requirements. Tenant and all Tenant Parties
shall comply with all established safety practices of the Shell Contractor, TI
GC and Landlord until completion of Landlord’s Work and acceptance thereof by
Tenant.

(b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Premises and the Project until
Substantial Completion of Landlord’s Work; provided, however, that Landlord and
Tenant shall act reasonably to cause their respective contractors, service
providers, and workmen involved in the construction of Landlord’s Work and
Tenant’s Work, respectively, to act in labor harmony with one another but in no
event shall Tenant or any Tenant Party be permitted to delay Substantial
Completion of Landlord’s Work. Subject to the provisions of this Work Letter,
Landlord agrees to cooperate with Tenant in the performance of its start-up
testing and commissioning of the pilot plant equipment by (a) assuming the
Premises are otherwise ready for it, hooking up the pilot plant equipment within
a reasonable period of time following its delivery to the Project, and
thereafter allowing Tenant Parties to access the pilot plant facilities of the
Premises as required for such start-up testing and commissioning of the pilot
plant equipment, and by (b) coordinating Landlord’s Work in the pilot plant
facilities of the Premises with Tenant during such start-up testing and
commissioning activities in order not to unreasonably interfere with such
Tenant’s Work; provided that

 

10



--------------------------------------------------------------------------------

Landlord shall notify Tenant if such Tenant’s Work and/or access to the Premises
is causing a Tenant Delay and shall act reasonably to mitigate the impact of
such Tenant Delays on the Landlord’s Work (but at no additional cost to Landlord
for the mitigation of Tenant Delays).

(c) No Acceptance of Premises. The fact that Tenant may, with Landlord’s
consent, enter into the Premises prior to the date of Substantial Completion of
Landlord’s Work for the purpose of performing Tenant’s Work shall not be deemed
an acceptance by Tenant of possession of the Premises, but in such event Tenant
shall defend with counsel reasonably acceptable by Landlord, indemnify and hold
Landlord harmless from and against any loss of or damage to Tenant’s property,
completed work, fixtures, equipment, materials or merchandise, and from
liability for death of, or injury to, any person, caused by the by the willful
misconduct or negligence of Tenant or any Tenant Party.

(d) Notification of Delays. Not less than once each calendar month from the date
of this Work Letter through the Commencement Date, Landlord shall deliver to
Tenant written notification of the number of days during the immediately
preceding calendar month Landlord’s performance under this Work Letter or the
Lease was delayed as a result of Tenant Delays or Force Majeure Delays. Claims
of Force Majeure Delay on account of weather shall be substantiated by prompt
delivery to Tenant of notices or other documents affirming the existence and
length of such weather related delay, including industry standard documentation,
following any such event.

7. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, unless expressly set forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(c) Time of the Essence. Time is of the essence of this Work Letter and of each
and all provisions thereof.

(d) Merger. All understandings and agreements, oral or written, heretofore made
between the parties hereto and relating to Landlord’s Work are merged in this
Work Letter and the Lease, which fully and completely expresses the agreement
between Landlord and Tenant with regard to the matters set forth in this Work
Letter. This Work Letter is subject to all of the terms and limitation set forth
in the Lease, and neither party shall have any rights or remedies under this
Work Letter separate and apart from their respective remedies pursuant to the
Lease.

 

11



--------------------------------------------------------------------------------

Annex 1

Base Building Description

LOGO [g206216206216_ex1012pg61.jpg]



--------------------------------------------------------------------------------

Alexandria Nautilus Campus    CONFIDENTIAL & 3550 John Hopkins Court   
PROPRIETARY Base Building Description    May 18, 2011   

 

PROJECT DATA

 

PROJECT:    Nautilus ADDRESS:   

3550 John Hopkins Court

San Diego, CA 92122

DATE:    May 18, 2011

General Base Building Information

 

1.    Project:    Redevelopment project of a four building campus 2.   
Construction Type    Type II B, Fully Sprinklered 3.   
Number of Buildings in Campus    Four (4) 4.    Number of Stories    Two (2)
with one level of below grade parking 5.    Use    B Occupancy 6.    Estimated
Project Site Area    8.48 acres 8.    Parking provided    Tenant will be
provided with parking 150 parking spots 9    Trash and Recycling    Existing
trash enclosure east of building 10.    Drive Aisle Widths    26’-0” wide drive
aisles provided at fire lanes and 24’-0” wide drive aisles provided for parking
aisles 11.    Applicable Codes:   

2010 California Building Code (CBC)

based on the 2009 IBC and including numerous State of California Amendments

 

2010 California Green Building Standards Code (GBC)

 

2010 California Electrical Code (CEC)

based on the 2009 NEC and including State of California Amendments

 

2010 California Mechanical Code (CMC)

based on the 2009 UMC with the State of California Amendments

 

2010 California Plumbing Code (CPC)

based on the 2009 UPC with the State of California Amendments

 

2



--------------------------------------------------------------------------------

Alexandria Nautilus Campus    CONFIDENTIAL & 3550 John Hopkins Court   
PROPRIETARY Base Building Description    May 18, 2011   

 

     

2010 California Fire Code (CFC)

based on the 2009 International Fire Code

      2010 California Energy Efficiency Standards       Other Regulations:      
NFPA (Current Edition)       CAL-OSHA       CCR 2010 Title 24 California Code of
Regulations Energy Commission       Handicap Standards – Federal Regulations and
American Disabilities Act (ADA)       Note: Applicable codes may change as the
applicable local and state governing bodies adopt new codes. 12.    Live Loads
   Flat Roof:      20 PSF       All Floors:    125 PSF       Basement Parking   
(+/-)12’-0”       First Floor:    15’-0” 13.    Floor-to-Floor Height    Second
Floor:    15’-0”

SHELL COMPONENTS TO BE PROVIDED BY LANDLORD

Underground Parking:

One level of below grade parking existing beneath 3550 John Hopkins Court.

Lobby:

Landlord to provide new lobby with linear diffusers, architectural gypsum board
ceiling soffits with suspended ceiling insets, feature wall, indirect
fluorescent lighting, limestone flooring, mechoshade blinds and upgraded wall
treatments. Stairs to be provided with stainless steel and glass railings, or
equivalent high quality railing.

Elevators:

Landlord to provide one (1) passenger elevators and one (1) combination
passenger/freight elevator for a total of two (2) elevators. Elevator interiors
to be provided with stainless steel and white panel finishes.

Secondary Exit Stairs:

3550 JHC to be provided with a secondary exit stair at the west side of the
building.

Janitor Room:

Landlord to provide one janitor closet with sheet vinyl flooring with 6” coved
base, janitor sink, prismatic lighting and FRP walls protection.

 

3



--------------------------------------------------------------------------------

Alexandria Nautilus Campus    CONFIDENTIAL & 3550 John Hopkins Court   
PROPRIETARY Base Building Description    May 18, 2011   

 

Toilet Rooms:

Landlord to provide toilet rooms on each floor with exhaust fans, lighting,
upgraded counter tops, toilet partitions, upgraded ceramic tile floor and wall
tile.

HVAC:

Landlord to provide chilled and heating hot water infrastructure to support a
warm shell lab-office building including heating hot water and chilled water
supplied from the existing central plant in 3550 John Hopkins Court. Landlord to
install a BTU metering system to accurately allocate the utility costs to run
the central plant between 3530 and 3550 John Hopkins Court.

Electrical

Landlord to provide a 4,000 AMP 208/480V 3 phase, 4 wire underground pull
section in the 3550 JHC main SDGE room as well as a small panel and meter for
house loads (lobby, elevators, garage lighting, etc).

SHELL OUTLINE SPECIFICATIONS

SITE WORK:

Site Utilities

All sewer, gas, water, storm drain, electrical, services as required with the
following minimum sizes:

 

  1. Fire Service - existing

 

  2. Sanitary Sewer - existing

 

  3. Domestic Water - existing

 

  4. Reclaimed water as required for site irrigation -

 

  5. Chilled Water - Existing CHW lines capped in the garage

 

  6. Heating Hot Water - Existing HHW lines capped in the garage

Site Area

All site scope including asphalt paving, curb and gutter, concrete walkways,
landscaping and enhanced paving areas.

Landscaping and Hardscape

Existing site irrigation system to be expanded to cover new improved landscaped
area. New landscaping throughout the site and new hardscape at main building
entrances and courtyard area

Parking Lot Lighting

Existing parking lot lighting to remain

Pedestrian Lighting

Tree up-lighting and low level fixtures, minimum lighting levels per City of San
Diego lighting Ordinance.

Signage

Landlord to install one monument sign at the drive entrance to 3550 John Hopkins
Court for future tenant installed signage.

 

4



--------------------------------------------------------------------------------

Alexandria Nautilus Campus    CONFIDENTIAL & 3550 John Hopkins Court   
PROPRIETARY Base Building Description    May 18, 2011   

 

Loading Dock and Equipment Pads

Building to be provided with a new loading dock on the south west corner of the
building to allow for access into the garage and a path of travel to the new
service elevator.

BUILDING SKIN:

Vision Areas

Curtain wall glazing is comprised of 1” thick radiant low-E insulating glass
unit provided by Viracon. Green and light gray glazing colors are to be
alternated in 40’-0” bays to achieve a staggered grid appearance. A custom frit
pattern is to be applied to the top spandrel lite above the ceiling line, and to
the vision glazing 30” above the ground floor level.

Aluminum Framing

Curtain wall framing is a shop fabricated - unitized system, comprised of 3” x
7 1/4” offset captured verticals and 3” x 7 1/4” glazed in horizontals utilizing
“rain screen” principles.

Exterior Wall Finish

Areas not provided with curtain wall (below first floor deck) with have smooth
plaster finish with a paint color applied.

Entry Doors

6’-0” x 8’-6” entry doors are to be set within a 1” thick laminated structural
glazing system. Doors are to be  1/2” thick herculite doors with satin stainless
steel top patch fittings, and bottom rail, and concealed floor closers.

MOISTURE AND THERMAL PROTECTION:

Roofing

Newfoam roof with 15 year warranty to be installed over existing roofing.

Building /Sound & Thermal Insulation

Provide fiber glass batts or blankets of types and R-values specified below for
the various applications as manufactured by Manville Building Products Corp.,
Owens-Corning Fiberglas Corp., or equal. Wall insulation to be kraft faced
batts, R-13 or the R-value required for the specified wall cavity. Provide fiber
glass batts or approved equal with vapor barrier at spandrel glass. Provide full
thick batts at toilet rooms and all interior walls. Code required roof
insulation to be installed above roof deck and below roof membrane.

Fire Safing

Applicable fire safing to be installed as required by code at top of wall
conditions and slab deck conditions

EXIT STAIRWAYS:

Treads and Landings

Fabricate stairs with closed risers and pan treads to receive concrete fill, as
indicated.

 

5



--------------------------------------------------------------------------------

Alexandria Nautilus Campus    CONFIDENTIAL & 3550 John Hopkins Court   
PROPRIETARY Base Building Description    May 18, 2011   

 

Form treads with minimum 12 gage bent plate with deformed bars full length of
tread welded to bent ends. Form stringers of structural steel channel sections
or rolled steel rectangular hollow sections

MISCELLANEOUS:

Sealants

Sealant Standard: Provide manufacturer’s standard sealant of type indicated,
complying with ASTM C 920 requirements. Use silicone based sealants at all
glazing conditions. In general, for use on areas subject to foot or vehicle
traffic use multi-part, pourable, urethane sealant. At exterior or perimeters of
openings in exterior walls use non-sag, urethane sealant. All stone to be
provided with an appropriate sealer.

Sheet Metal

Provide minimum 24 GA galvanized sheet metal to comply with recommendations of
SMACNA “Architectural Sheet Metal Manual” for the basement and lobby space
complete; including reglets and counter flashings.

Steel Doors

Provide 18 gauge hollow metal steel doors, frames and stops. Prime and paint
(see Division 9, painting). Applicable weatherstripping to be provided at all
exterior doors. Doors requiring access control to be prepped for tenant
installed access control system.

Hardware

All builders hardware shall be 626 finish (satin stainless steel finish). Lock
and latch sets shall be equal to Schlage Series L, Full mortise with lever
handle design. All fire rated doors and storefront entry doors shall be equipped
with closers. All hardware shall meet state Title 24 requirements for
handicapped accessibility. Provide 12” high stainless steel kick plates at
toilet room doors.

Fireproofing

2 hour fireproofing provided at all primary and secondary structural columns,
beams and metal floor deck, at the garage, and first floor to support multiple
control areas on each floor.

FINISHES:

Custom Interior Doors

3’-0” x 8’-10” solid core quarter-sliced maple prefinished doors (Weyerhauser
Premium Grade), with prefabricated aluminum frame, Schlage L series, satin
finish, with door closers; concealed auto flush bolts for pairs.

Paint

All interior gypsum drywall (Lo-Glo satin sheen), exposed steel surfaces, hollow
metal doors and frames and interior columns to receive paint: 3 coats over
primer at exterior, 2 coats over primer at interior.

 

6



--------------------------------------------------------------------------------

Alexandria Nautilus Campus    CONFIDENTIAL & 3550 John Hopkins Court   
PROPRIETARY Base Building Description    May 18, 2011   

 

Metal Framing & Furring Channels

Steel studs shall be 16, 20, and 25 gauge as indicated on drawings or as
required. Drywall furring shall be 25 gauge ‘hat’ sections. Backing plates shall
be 1/8” steel of proper size to accommodate fastenings and shall be welded to 20
gauge steel studs.

Gypsum and Drywall

Provide gypsum wallboard at designated locations shown. Board thickness to be
5/8” at vertical and horizontal surface applications. In areas requiring fire
ratings, wall board shall be 5/8” Type “X”. In areas subject to moisture, use
water resistant (WR) gypsum board. All gypsum board surfaces in lobby shall be
Level 5 finish and all others shall be Level 4. Tenant side of all walls shall
be Level 1 (Fire Taped).

SPECIALTIES:

Window Coverings

Electrical Mecho shades provided in lobby area only. Tenant to provide building
standard Mecho shades in leased space.

Signage

Tenant to install all suite entrance, building and monument signage per Landlord
standards.

Fire Extinguishers

Provide as required by code in lobby and garage area.

Parking Equipment

Existing coiling door and card reader monument to remain to allow for controlled
Access to the garage

CONVEYING SYSTEMS:

Hydraulic Elevators

2,500 lbs Holeless traction passenger elevator in the lobby; front only 3’-6”
wide x 7’-0” high entry doors, brushed stainless steel, center opening, 26’ rise
with 3 stops, 150 fpm, 480V Three phase power, Machine location inside hoistway
with adjacent control closet, provided by Kone or approved equal:

 

  1. Cab interior is 8’-0” high with LF-94 ceiling with stainless steel side
panels & colored white glass back wall

4,000 lbs Holeless traction passenger elevator at the North side of the
building; front only 3’-6” wide x 7’-0” high entry doors, brushed stainless
steel, right side opening, 26’ rise with 3 stops, 150 fpm, 480V Three phase
power, Machine location inside hoistway with adjacent control closet, provided
by Kone or approved equal:

 

  2. Cab interior is 8’-0” high with LF-94 ceiling with stainless steel side
panels & colored white glass back wall

MECHANICAL AND PLUMBING:

Plumbing

Landlord to provide plumbing for roof drains only.

 

7



--------------------------------------------------------------------------------

Alexandria Nautilus Campus    CONFIDENTIAL & 3550 John Hopkins Court   
PROPRIETARY Base Building Description    May 18, 2011   

 

Heating, Ventilating & Air Conditioning

360 tons or the existing chiller plant located in 3550 JHC will be allocated to
3550 JHC. Landlord to provide for 3550’s use, the existing heating hot water
plant at 3550 JHC with 3.4M BTU allocated to 3550 JHC.

Controls: Landlord will provide a controls system to support the central plant
mechanical system and lobby area. System to be expanded for future tenant
improvement HVAC systems.

NOTE: (The HVAC infrastructure is designed to accommodate future tenant
improvements provided by the tenant during the tenant improvement phase.) Any
air handlers, exhaust fans, fan coils, etc for the tenant space will be consider
part of the Tenant Improvement scope of work.

ELECTRICAL:

Building Power and Lighting

Electrical room and main telephone room will be provided. 277/408 volt, 4,000
AMP underground pull section to be provided in the main electrical room with a
small house meter for house loads (ie: lobby, elevators, etc). The main
distribution board, tenant meter section and other electrical distribution work
will be part of the Tenant Improvement.

Power for Equipment

Power wiring and connection to lobby equipment, garage exhaust fan and elevators
to be provided.

Building Power and Lighting

A system of J-boxes, light switches, telephone outlets and convenience outlets,
as required for complete operation shall be provided.

Typical below grade parking structure lighting to be provided in the underground
parking level.

Telephone, Data Communications, and Access Control

Base building MPOE room to be provided for future use by tenant as necessary.

First floor building perimeter doors and first floor tenant suite doors have
access control roughed-in with 1” conduit extended to accessible ceiling space
for future connections. All necessary devices, wiring, additional conduit,
access doors, etc., for operation and monitoring of security system shall be by
tenant however the system shall be the landlord standard system provided in the
rest of the campus.

UPS System and Emergency Generator

Any UPS systems are to be provided by tenant for their computer servers or to
provide standby-power to the building.

The existing campus generator located south of 3550 JHC will be available for
tenant to use on a pro-rata basis. Tenant is required to install individual
standby power distribution, switchgear, ATS, wiring from existing generator and
new breaker in the existing generator, etc as required for the tenant
improvements including all site conduits if required.

 

8



--------------------------------------------------------------------------------

Alexandria Nautilus Campus    CONFIDENTIAL & 3550 John Hopkins Court   
PROPRIETARY Base Building Description    May 18, 2011   

 

Fire Protection

Fully fire sprinklered lobby, exit stairwells provided with provisions at the
mains for future tenant installed fire protection system to serve a density of
.33 gpm over the most remote 3,000 SF of building area. The fire sprinkler
system shall be per the CBC, CFC and NFPA requirements. Isolation valves to be
installed to allow for isolation of the fire sprinkler system by floor.

Fire Alarm System

Fully functional fire alarm system to be installed serving lobby, and elevators.
System to be expandable to cover future Tenant Improvements.

TENANT IMPROVEMENT COMPONENTS ARE NOT INCLUDED IN THIS BASE BUILDING DESCRIPTION

END OF BASE BUILDING DESCRIPTION

 

9



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this      day of
                        ,             , between ARE-JOHN HOPKINS COURT, LLC, a
Delaware limited liability company (“Landlord”), and VERENIUM CORPORATION, a
Delaware corporation (“Tenant”), and is attached to and made a part of the Lease
dated                         ,              (the “Lease”), by and between
Landlord and Tenant. Any initially capitalized terms used but not defined herein
shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is
                        , and the termination date of the Base Term of the Lease
shall be midnight on                         ,             . In case of a
conflict between the terms of the Lease and the terms of this Acknowledgment of
Commencement Date, this Acknowledgment of Commencement Date shall control for
all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT:

VERENIUM CORPORATION,

a Delaware corporation

By:     

 

Its:     

 

LANDLORD:

ARE-JOHN HOPKINS COURT, LLC,

a Delaware limited liability company

By:      ARE-QRS CORP.,      a Maryland corporation,      managing member     
By:  

 

     Its:  

 



--------------------------------------------------------------------------------

Rules and Regulations    3550 John Hopkins/Verenium - Page 1

 

EXHIBIT E TO LEASE

Rules and Regulations

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3. Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as required for the Permitted
Use and subject to the applicable provisions of this Lease. The use of oil, gas
or inflammable liquids for heating, lighting or any other purpose is expressly
prohibited. Explosives or other articles deemed extra hazardous shall not be
brought into the Project.

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8. Tenant shall maintain the Premises free from rodents, insects and other
pests. Landlord shall, as part of Operating Expenses, perform pest control
services in the Common Areas.

9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12. Tenant shall not permit storage outside the Premises, except in the areas
designated for such purpose including without limitation, outside storage of
trucks and other vehicles, or dumping of waste or refuse or permit any harmful
materials to be placed in any drainage system or sanitary system in or about the
Premises.



--------------------------------------------------------------------------------

Rules and Regulations    3550 John Hopkins/Verenium - Page 2

 

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14. No auction, public or private, will be permitted on the Premises or the
Project.

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16. The Premises shall not be used for lodging, sleeping or cooking (other than
for Tenant’s employees) or for any immoral or illegal purposes or for any
purpose other than that specified in the Lease. No gaming devices shall be
operated in the Premises.

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not related to Tenant’s ordinary use of the
Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 1

 

EXHIBIT F TO LEASE

REMOVABLE INSTALLATIONS

1. Any computer, telecommunications or similar equipment built into the Premises
or any data, server or communications room servicing the Premises.

2. Any of the following equipment built into the Premises:

 

EQUIPMENT

  

Qty

40L fermentors

   12

500L fermentors with 300L feed tank

   1

Delta V control system

   1

OSI PI Historian

   1

Process Mass Spectrometer

   1

Nozzle centrifuge

   1

Split bowl desludger centrifuge

   1

TFF skid for UF and MF

   2

TFF skid for MF/ UF

   1

Heat exchanger skid

   1

Homogenizer

   1

Plate and frame filter -floor scale/model

   1

Plate and frame filter -floor scale/model

   1

Cross flow blender

   1

Jacketed holding tank, 1000L

   1

Lyophilizer(s) - 10 tray/20L capacity

   1

CIP Skid for fermentors and recovery skids

   1

Stackable shackers-at least one with refrigeration capabilities

   1

YSI bioanalyzer

   3

Wavebag system

   2

Floor centrifuge

   1

-80 Freezer on alarm

   2

Spectrophotometer

   1

200 L tank with jacket, agitation and dump valve on bottom.

   1

Digital pump

   15

Scales for mg range

   2

Stir/heat plates

   20

Phase contrast microscope w/camera

   1

Pump heads- 1 per pump

   45

Plate and frame filter -bench scale/model

   1

60 rpm external pumps

   25

Bench top centrifuge

   2



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 2

 

EQUIPMENT

  

Qty

Acid, Base and flammable storage cabinets

   3

Scales for kg range

   1

Pipetters, 10ul to 1ml

   3

Scales for kg range

   1

Scales for g range

   2

High speed/Inoculation pumps - 2 per 500L tank and 2 for inoculation

   4

Flammable storage cabinet for 204L drum of MeOH with feed lines to 500L tanks

   1

-20 Freezer

   1

Refrigerator, full size

   1

Bench top pH meter

   2

Bench top vortex

   3

ROBOTICS EQUIPMENT

  

Novo Plate heaters

   2

Agilent PlateLoc

   1

Agilent Vspin centrifuge

   1

Staubli robotic arms and grippers

   2

Biotek Multiflo dispenser

   1

Biotek H4 synergy reader

   1

Biotek EL406 plate washer

   1

Agilent Vprep

   1

ATS sonic dispenser

   1

Robotic enclosures

   2

Highres Robotic Incubator

   1

Highres Plate carousel

   1

Highres Regrip

   1

Highres Plate De-lidding Stations

   6

Plate Shakers

   4

Biotek Microplate Labeler

   1

Biotek H4 synergy reader

   1

Biotek EL406 Plate Washer

   1

Biotek Multiflo dispenser

   1

QUALITY CONTROL

  

Environmental Chambers

   4

Stainless Steel Double Deli Refrigerator

   1

Glass Front Double Deli Refrigerator

   1

-80C Freezer

   1

Glass Front Deli Refrigerator

   1



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 3

 

EQUIPMENT

  

Qty

-20C Freezer

   1

Mini Frig/Freezers

   2

LAB EQUIPMENT

  

FPLC

   3

HPLC

   16

DSC

   1

DNA Sequencer

   1

-20 Freezer

   10

Double Door Deli Refrigerator

   6

Shaking Incubator (Stackable)

   14

UV / Fluorecense Spectraphotometer

   7

Floor Centrifuge

   4

Ultracentrifuge

   1

Lovibond Colorimeter

   1

Gyrotester

   2

Labomat

   1

ICP

   1

Gel Imager

   3

Perten Viscometer

   1

Malvern DLS

   1

Applikon 2L Fermentor

   2

Infors 600ml Fermentors

   6

DCI 5/10L Fermentors

   10

YSI

   1

Incubators

   4

Bioscreen

   1

Mobile recovery TFF skid

   1

Hydroshear

   1

Wave Bioreactor

   1

Fluorecense Microscope w/ camera

   1

General Purpose Microscope

   1

RTPCR

   3

Tetrad 4 position PCR machine

   2

GC

   2

CE

   2

API4000 MS

   1

LTQ MS

   1

DecaXP MS

   1

Polarimeter

   1



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 4

 

EQUIPMENT

  

Qty

Tray Lyophilizer

   2

CD Spectrophotometer

   1

Freezer -80C

   10

Cyro storage unit

   1

Film Developer

   1

Scintillation Counter

   1

Fluid Bed Dryer

   1

Movable Biosafety Cabinet

   3

NMR

   1



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 1

 

EXHIBIT G TO LEASE

SPACE PLAN

LOGO [g206216ex10_12pg77.jpg]



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 2

 

LOGO [g206216ex10_12pg78.jpg]



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 3

 

LOGO [g206216ex10_12pg79.jpg]



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 1

 

EXHIBIT H TO LEASE

FUNDED EQUIPMENT

To be provided by Tenant to Landlord (and reasonably acceptable to Landlord) and
incorporated herein upon conclusion of any financing using the Equipment
Allowance.



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 1

 

EXHIBIT I TO LEASE

SIGNAGE

(Proposed Location of Project Monument Sign and Project Building Sign)

LOGO [g206216206216_ex1012pg81.jpg]



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 2

 

EXHIBIT I-1 TO LEASE

PROPOSED BUILDING SIGN

LOGO [g206216206216_ex1012pg82.jpg]



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 3

 

LOGO [g206216206216_ex1012pg83.jpg]



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 4

 

LOGO [g206216206216_ex1012pg84.jpg]



--------------------------------------------------------------------------------

3550 John Hopkins/Verenium - Page 1

 

EXHIBIT J TO LEASE

STORAGE AREA

LOGO [g206216206216_ex1012pg85.jpg]